Exhibit 10.1

 

LOAN AGREEMENT

Dated as of December 3, 2015

By and Between

IREIT PITTSBURGH SETTLERS RIDGE, L.L.C.,
as Borrower,

and

METROPOLITAN LIFE INSURANCE COMPANY,
as Lender

Property:

Settlers Ridge
200 Settlers Ridge Center Drive
Pittsburgh, Pennsylvania

Loan Amount: $76,532,500.00

 

 

 

 

 

 

Table of Contents

Page

I.   DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1   Definitions 1
Section 1.2   Principles of Construction 18 II.   THE LOAN 18 Section 2.1   The
Loan 18 Section 2.2   Interest Rate 19 Section 2.3   Loan Payments 20 Section
2.4   Prepayments 21 III.   RESERVE FUNDS 22 Section 3.1   Tax Funds 22 Section
3.2   Insurance Funds 23 IV.   REPRESENTATIONS AND WARRANTIES 24 Section
4.1   Borrower Representations 24 Section 4.2   Survival of Representations 32
V.   BORROWER COVENANTS 32 Section 5.1   Borrower Affirmative Covenants 32
Section 5.2   Borrower Negative Covenants 42 VI.   insurance, casualty and
condemnation 45 Section 6.1   Insurance 45 Section 6.2   Casualty and
Condemnation 50 VII.   PROPERTY MANAGEMENT 54 Section 7.1   The Management
Agreement 54 Section 7.2   Prohibition Against Termination or Modification 54
Section 7.3   Replacement of Manager 55

i


VIII.   PERMITTED TRANSFERS 55 Section 8.1   Permitted Transfers of Interest in
Borrower 55 Section 8.2   Prohibition on Additional Financing 55 Section
8.3   Restrictions on Additional Obligations 56 Section 8.4   Statements
Regarding Ownership 56 Section 8.5   Assumption 56 IX.   ENVIRONMENTAL HAZARDS
57 Section 9.1   Representations and Warranties 57 Section 9.2   Remedial Work
58 Section 9.3   Environmental Site Assessment 58 Section 9.4   Unsecured
Obligations 59 X.   PARTICIPATION AND SALE OF LOAN 59 Section 10.1   Sale of
Loan/Participation 59 Section 10.2   Cooperation 60 XI.   DEFAULTS 60 Section
11.1   Event of Default 60 Section 11.2   Remedies 62 Section 11.3   Right to
Cure Defaults 63 Section 11.4   Remedies Cumulative 64 Section 11.5   Duration
of Events of Default 64 XII.   MISCELLANEOUS 64 Section 12.1   Successors and
Assigns; Terminology 64 Section 12.2   Lender’s Discretion 65 Section
12.3   Governing Law 65 Section 12.4   Modification. Waiver in Writing 66
Section 12.5   Delay Not a Waiver 66 Section 12.6   Notices 66 Section
12.7   Trial by Jury 68 Section 12.8   Headings 68 Section 12.9   Severability
68 Section 12.10   Preferences 68 Section 12.11   Waiver of Notice 68 Section
12.12   Remedies of Borrower 69 Section 12.13   Expenses; Indemnity 69 Section
12.14   Waiver of Consequential Damages 70 Section 12.15   Schedules and
Exhibits Incorporated 70

ii


Section 12.16   Offsets, Counterclaims and Defenses 70 Section 12.17   No Joint
Venture or Partnership; No Third Party Beneficiaries 71 Section
12.18   Publicity 71 Section 12.19   Waiver of Marshalling of Assets 71 Section
12.20   Waiver of Offsets/Defenses/Counterclaims 72 Section 12.21   Conflict;
Construction of Documents; Reliance 72 Section 12.22   Brokers and Financial
Advisors 73 Section 12.23   Exculpation 73 Section 12.24   Prior Agreements 74
Section 12.25   Servicer 74 Section 12.26   Replacement of Note 75 Section
12.27   Joint and Several Liability 75 Section 12.28   Counterparts 75 Section
12.29   Creation of Security Interest 75 Section 12.30   Time Of The Essence 75
XIII.   State Specific Provisions 75 Section 13.1   Principles of Construction
75 Section 13.2   Default and Acceleration 75 Section 13.3   Power of Attorney
76

 

 

SCHEDULES AND EXHIBITS

Schedule 4.1.18                Rent Roll

Schedule 4.1.22                Organizational Chart

Schedule 4.1.23                Material Agreements

Exhibit A -                        Leasing Guidelines

Exhibit B -                        Permitted Transfers

Exhibit C -                        Cash Management System Operation Requirements

 

iii

 

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of December 3, 2015 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and between METROPOLITAN LIFE INSURANCE COMPANY, a New York
corporation, having an address at 10 Park Avenue, Morristown, PO Box 1902, New
Jersey 07962 together with its successors and assigns, “Lender”), and IREIT
PITTSBURGH SETTLERS RIDGE, L.L.C., a Delaware limited liability company, having
an address at 2901 Butterfield Road, Oak Brook, Illinois 60523 (“Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

W I T N E S S E T H :

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

I.DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1              Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Actions” shall have the meaning set forth in Section 5.1.18(a).

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, (i) owns more than ten percent (10%) of such Person, or (ii) is in
Control of, is Controlled by or is under common ownership or Control with such
Person.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

“ALTA” shall mean American Land Title Association or any successor thereto.

“Alteration Threshold” shall mean Two Million Two Hundred Ninety-Five Thousand
Nine Hundred Seventy-Five Dollars ($2,295,975.00).

1 

 

 

“Approved Plans and Specifications” shall have the meaning set forth in Section
6.2.3(a).

“Architect” shall have the meaning set forth in Section 6.2.3(a).

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement dated as of the date hereof among
Borrower, Manager and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Award” shall mean any and all compensation, awards, damages, proceeds and
payments or relief for the Condemnation paid in connection with a Condemnation
in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period: (i) Taxes and
(ii) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Borrower’s Constituents” shall have the meaning set forth in Section 4.1.30.

“Borrower’s Second Notice” shall have the meaning set forth in Section 5.1.11.

“Broker” shall have the meaning set forth in Section 12.22.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks or Lender are not open for general business in
(i) the State of New York, or (ii) the state where the servicing offices of the
Servicer are located.

2 

 

 

“Business Income” shall mean the sum of (i) the total anticipated gross income
from occupancy of the Property, (ii) the amount of all charges (such as, but not
limited to, operating expenses, insurance premiums, and taxes) that are the
obligation of Tenants or occupants to Borrower, (iii) the fair market rental
value of any portion of the Property occupied by Borrower, and (iv) any other
amounts payable to Borrower or to any affiliate of Borrower pursuant to the
Leases.

“Capital Expenditures” shall mean for any period amounts expended for
replacements and alterations to the Property and required to be capitalized
according to GAAP.

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.

“Claims” shall have the meaning set forth in Section 5.2.2.

“Closing Date” shall mean the date of funding the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Comparable Leases” shall have the meaning set forth in Exhibit A.

“Concentration Account” shall have the meaning set forth in Exhibit C.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
Condemnation shall include any grant or conveyance in lieu of condemnation or
eminent domain.

“Contractor” shall have the meaning set forth in Section 6.2.3(a).

“Control” shall mean, when used with respect to any specific person or entity,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies (including major decisions) of such
person or entity, whether through the ability to exercise voting power, by
contract or otherwise which power may be subject to other partners’ or
investors’ rights to approve, veto or direct major decisions. The definition is
to be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”

“Control Requirements” shall have the meaning set forth in Exhibit B.

3 

 

 

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including the Prepayment
Fee, if applicable) due to Lender in respect of the Loan under the Note, this
Agreement, the Security Instrument, the Environmental Indemnity or any other
Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if any) and interest payments under the Note.

“Debt Yield” shall mean the amount (expressed as a percentage) determined by
dividing the Net Operating Income by the then outstanding principal balance of
the Loan.

“Default” shall mean the occurrence and continuance of any event hereunder or
under any other Loan Document which, but for the giving of notice or passage of
time, or both, would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the maximum rate permitted by applicable law, or (ii) four
percent (4%) above the Interest Rate.

“Embargoed Person” shall have the meaning set forth in Exhibit B.

“Environmental Indemnity” shall mean that certain Unsecured Indemnity Agreement,
dated as of the date hereof, executed by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Environmental Report” shall have the meaning set forth in Section 9.1.

“EPI” shall have the meaning set forth in Section 6.1.1(a)(iii).

“Equipment” shall have the meaning set forth in the granting clause of the
Security Instrument.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall have the meaning set forth in Section 11.1.

“Existing Lease” shall have the meaning set forth in Section 4.1.18(a).

“Final Lease Draft” shall have the meaning set forth in Section 5.1.11.

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on and including December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

4 

 

 

“Force Majeure” shall mean any delay due to acts of god, governmental
restriction, stays, judgments, orders or decrees of any court or other
Governmental Authority, enemy actions, civil commotion, domestic or foreign
terrorist action, fire, casualty, strike, work stoppage, shortage of labor or
materials or any other cause or causes beyond the reasonable control of
Borrower, but lack of funds (in and of itself) shall not be deemed to constitute
a cause beyond the reasonable control of Borrower, and in no event shall such
delay exceed more than one hundred and eighty (180) days.

“Foreign Person” shall have the meaning set forth in Exhibit B.

“Foreign Taxes” shall have the meaning set forth in Section 2.2.2(e).

“Full Replacement Cost” shall have the meaning set forth in Section
6.1.1.(a)(i).

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

“General Transfer Requirements” shall have the meaning set forth in Exhibit B.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city, foreign or otherwise) whether now or
hereafter in existence.

“Gross Revenue” shall mean all revenue, derived from the ownership and operation
of the Property from whatever source, including, but not limited to, Rents, but
excluding: (i) sales, use and occupancy or other taxes on receipts required to
be accounted for by Borrower to any Governmental Authority, (ii) non-recurring
revenues as determined by Lender, (iii) proceeds from the sale or refinancing of
the Property, (iv) security deposits (except to the extent determined by Lender
to be properly utilized to offset a loss of Rent), (v) refunds and uncollectible
accounts, (vi) proceeds of casualty insurance and Awards (other than the
proceeds of business interruption or other loss of income insurance related to
business interruption or loss of income for the period in question), and (vii)
any disbursements to Borrower from the Reserve Funds or any other fund
established by the Loan Documents; provided, however, actual revenue received
during a non-customary period (i.e., a payment of Rent due in February received
in January) shall be subject to adjustment by Lender to normalize and account
for such revenue for reporting purposes.

“Guarantor” shall mean IREIT and any successor to and/or replacement of any of
the foregoing Person, in each case, pursuant to and in accordance with the
applicable terms and conditions of the Loan Documents.

5 

 

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations, dated as of
the date hereof, executed by Guarantor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Hazardous Materials” shall include without limitation:

(i)              Those substances included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” or “solid waste” in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980 as
amended, 42 U.S.C. Sections 9601 et seq., the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. Sections 6901 et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Sections 1801 et seq., and in the regulations
promulgated pursuant to said laws;

(ii)            Those substances defined as “hazardous wastes” in 35 Pa. Stat.
6018.101-6018.1003; and 25 Pa. Code 260a-270a, 298 and in the regulations
promulgated pursuant to such laws;

(iii)          Those chemicals known to cause cancer or reproductive toxicity,
which are or become regulated under applicable local, state or federal law;

(iv)          Those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);

(v)            Any material, waste or substance which is (A) petroleum,
(B) asbestos, (C) polychlorinated biphenyls, (D) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section
1251 et seq. (33 U.S.C. Section 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. Section 1317); (E) a chemical substance or mixture
regulated under the Toxic Substances Control Act of 1976, 15 U.S.C. Sections
2601 et seq.; (F) flammable explosives; or (G) radioactive materials; and

(vi)          Such other substances, materials and wastes which are or become
regulated as hazardous or toxic under applicable local, state or federal law, or
the United States government, or which are classified as hazardous or toxic
under federal, state, or local laws or regulations.

“Identified Affiliate” shall have the meaning set forth in Exhibit B.

“Identified Affiliate Related Entities” shall have the meaning set forth in
Exhibit B.

6 

 

 

“Identified Affiliate Transfer” shall have the meaning set forth in Exhibit B.

“Impairment of the Security” shall mean any or all of the following: (i) any of
the Leases for more than 35,000 square feet existing immediately prior to the
damage, destruction, condemnation or casualty shall have been cancelled, or a
Tenant under such Lease shall have exercised a right to cancel as a result of
the damage, destruction or casualty; (ii) the casualty or damage occurs during
the last year of the term of the Loan (other than a Casualty for which the cost
of restoration is $200,000.00 or less, so long as such Casualty is reasonably
likely to be restored prior to the Maturity Date); or (iii) restoration of the
Property is estimated to require more than one year to complete from the date of
the occurrence.

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.

“Indemnified Liabilities” shall have the meaning set forth in Section 12.13(b).

“Inland JV Member” shall have the meaning set forth in Exhibit B.

“Inland Replacement Manager” shall have the meaning set forth in Section 7.2
hereof.

“Insolvent Entity” shall have the meaning set forth in Section 11.1(c).

“Insurance Funds” shall have the meaning set forth in Section 3.2.1.

“Insurance Premiums” shall mean certificates of insurance evidencing the
Policies which shall be accompanied by evidence satisfactory to Lender of
payment of the premiums then due thereunder.

7 

 

 

“Insurance Proceeds” shall mean all insurance proceeds payable as a result of a
Casualty to the Property.

“Interest Accrual Period” shall mean, with respect to any Monthly Payment Date,
the period commencing on and including the first (1st) day of each calendar
month and ending on and including the last day of such calendar month; provided,
however, that (i) no Interest Accrual Period shall end later than the Maturity
Date (other than for purposes of calculating interest at the Default Rate) and
(ii) in the event the Closing Date is a date other than the first (1st) day of a
calendar month, the initial Interest Accrual Period shall begin on and include
the Closing Date and shall end on and include the last day of the month in which
the Closing Date occurs.

“Interest Rate” shall mean a per annum rate equal to 3.70%.

“Investor” shall have the meaning set forth in Section 10.1.

“IREIT” shall mean Inland Real Estate Income Trust, Inc., a Maryland
corporation.

“Joint Venture” shall have the meaning set forth in Exhibit B.

“JV Transfer” shall have the meaning set forth in Exhibit B.

“Late Payment Charge” shall have the meaning set forth in Section 2.3.3.

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (i) every modification, amendment or other agreement relating to
such lease, sublease, sub-sublease, or other agreement entered into in
connection with such lease, sublease, sub-sublease, or other agreement and
(ii) every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

“Lease Guaranty” shall mean every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by a
Tenant under a Lease.

“Leasing Guidelines” shall mean the Leasing Guidelines attached to this
Agreement as Exhibit A, as the same may be amended, modified or supplemented in
accordance with the provisions of this Agreement by Lender.

8 

 

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

“Lender Indemnitees” shall have the meaning set forth in Section 12.13(b).

“Lender’s Address for Insurance Notification” shall mean: Metropolitan Life
Insurance Company, its affiliates and/or successors and assigns, 10 Park Avenue,
PO Box 1902, Morristown, New Jersey 07690, Attention: Real Estate Investments
Insurance Manager.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting the Property or any portion thereof or Borrower, or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan in the original principal amount of Seventy-Six
Million Five Hundred Thirty-Two Thousand Five Hundred and 00/100 Dollars
($76,532,500.00) made by Lender to Borrower pursuant to this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Assignment of Management
Agreement and any and all other documents now or hereafter executed and/or
delivered in connection with the Loan (except the Environmental Indemnity and
the Guaranty), as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. The Environmental Indemnity and the
Guaranty are not Loan Documents and shall survive repayment of the Loan or other
termination of the Loan Documents to the extent set forth therein.

“Loan to Value Ratio” shall mean, with respect to any date of calculation, the
ratio, as determined by Lender and expressed as a percentage, (a) the numerator
of which is equal to the then outstanding principal balance of the Loan and the
denominator of which is equal to the then current fair market value of the
Property as determined by an Appraisal delivered to Lender not later than thirty
(30) days prior to the proposed effective date of the applicable Transfer or
assumption.

9 

 

 

“Major Tenant” shall mean a tenant and/or its affiliates occupying 10,000 or
more square feet of the Property in the aggregate pursuant to a lease or
multiple leases between such tenant and/or its affiliates and the Borrower.

“Management Agreement” shall mean the Management Agreement, dated as of October
1, 2015, together with all amendments thereto prior to the date hereof, entered
into by and between Borrower and Manager, and all amendments thereto entered
into in accordance with the terms and conditions set forth in this Agreement,
pursuant to which the Manager is to provide management and other services with
respect to the Property.

“Manager” shall mean Inland National Real Estate Services, LLC, a Delaware
limited liability company, or any other manager approved in accordance with the
terms and conditions of the Loan Documents.

“Material Adverse Change” shall mean a material adverse change in (i) the
condition (financial, physical or otherwise) of the Property, (ii) the financial
condition of Borrower that would reasonably be expected to impair its ability to
perform its obligations under the Loan Documents to which it is a party, and/or
(iii) the financial condition of Guarantor that would reasonably be expected to
impair its ability to perform its obligations under the Guaranty.

“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property (other than the Management Agreement and the
Leases), (i) under which there is an obligation of Borrower to pay more than
$100,000.00 per annum, (ii) the termination of which would materially adversely
affect the Property or the operation thereof, or (iii) which is not terminable
by the owner of the Property upon thirty (30) days’ or less notice without
payment of a termination fee.

“Maturity Date” shall mean the Monthly Payment Date occurring in January, 2026,
or such other date on which the final payment of the principal amount of the
Loan becomes due and payable as herein provided, whether at such stated maturity
date, by declaration of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“MetLife” shall have the meaning set forth in Section 4.1.30.

“Minor Lease” shall mean a Lease of less than 5,000 square feet at the Property.

“Monthly Debt Service Payment Amount” shall mean monthly installments of
interest at the Interest Rate for the applicable Interest Accrual Period.

10 

 

 

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“National Tenant” shall have the meaning set forth in Exhibit A.

“Net Operating Income” shall mean, for the 12-month period immediately following
the date of calculation, the excess of projected Gross Revenue for such period
over projected Operating Expenses for such period. Lender’s calculation of Net
Operating Income (including determination of items that do not qualify as Gross
Revenue or Operating Expenses) shall be calculated by Lender in its reasonable
discretion.

“Net Proceeds” shall mean (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of costs and expenses
(including, but not limited to, reasonable attorneys’ fees and adjusters’ fees),
if any, in collecting such insurance proceeds, or (ii) the net amount of the
Award, after deduction of reasonable costs and expenses (including, but not
limited to, reasonable attorneys’ fees and adjusters’ fees), if any, in
collecting such Award.

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Cavazos, Hendricks, Poirot &
Smitham, P.C. in connection with the closing of the Loan.

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
original principal amount of Seventy-Six Million Five Hundred Thirty-Two
Thousand Five Hundred Dollars and 00/100 ($76,532,500.00), made by Borrower in
favor of Lender, as the same may be hereinafter amended, consolidated, split,
severed, restated, replaced (whether by one or more replacement notes),
supplemented, renewed, extended or otherwise modified from time to time.

“Notice” shall have the meaning set forth in Section 12.6.

“OFAC” shall have the meaning set forth in Section 4.1.31.

“Open Prepayment Date” shall mean the Monthly Payment Date occurring in October,
2025.

11 

 

 

“Operating Expenses” shall mean all costs and expenses relating to the
operation, maintenance and management of the Property, including, without
limitation, utilities, repairs and maintenance, insurance, property taxes and
assessments, advertising expenses, payroll and related taxes, equipment lease
payments, and a management fee equal to the greater of 3.00% of annual rents or
the actual management fee, but excluding Debt Service, actual Capital
Expenditures, depreciation, amortization and deposits required to be made to the
Reserve Funds; provided, however such costs and expenses shall be subject to
adjustment by Lender to normalize such costs and expenses to the extent that any
such cost and expenses are paid in one calculation period but are customarily
allocable, in whole or in part, to another calculation period.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other JV Member” shall have the meaning set forth in Exhibit B.

“Permitted Affiliate Transferee” shall have the meaning set forth in Exhibit B.

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (iv) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion. Notwithstanding the foregoing, Permitted
Encumbrances shall not include any tax liens or assessment liens to secure
repayment of any loan or other financing including, without limitation, any
Property-Assessed Clean Energy loan.

“Permitted IREIT Transferee” shall have the meaning set forth in Exhibit B.

“Permitted Prepayment Date” shall mean January 1, 2018.

“Permitted Transfers” shall have the meaning set forth in Exhibit B.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Personal Property” shall have the meaning set forth in the Security Instrument.

“Plan” shall have the meaning set forth in Section 4.1.8.

“Policies” and “Policy” shall mean all insurance provided for in Section
6.1.1(a) and obtained under valid and enforceable policies.

12 

 

 

“Prepayment Date” shall have the meaning set forth in Section 2.4.1(b)(ii).

“Prepayment Fee” shall mean with respect to the principal amount of the Loan
being prepaid:

(i)              If such prepayment occurs on or after the Permitted Prepayment
Date and prior to the Open Prepayment Date, an amount equal to the greater of
(A) the Prepayment Ratio (as hereinafter defined) multiplied by (x – y), where
(x) is the present value of all remaining payments of principal and interest
including the outstanding principal due on the Maturity Date, discounted at the
rate which, when compounded monthly, is equivalent to the Treasury Rate
compounded semi-annually plus twenty-five (25) basis points, and (y) is the
amount of the principal then outstanding, or (B) one percent (1%) of the amount
of the principal being prepaid; and

(ii)            if such prepayment occurs on or after the Open Prepayment Date,
there shall be no Prepayment Fee.

“Prepayment Notice” shall have the meaning set forth in Section 2.4.1(b)(ii).

“Prepayment Ratio” shall mean, a fraction, the numerator of which shall be the
amount of principal being prepaid, and the denominator of which shall be the
principal then outstanding.

“Prescribed Laws” shall mean, collectively, (i) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107 56) (The USA PATRIOT Act), (ii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (iii) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (iv) all other Legal
Requirements relating to money laundering or terrorism.

“Property” shall mean the fee estate of Borrower, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, all as more particularly described in the granting clauses of the
Security Instrument.

“Property Transfer” shall have the meaning set forth in the definition of
“Transfer Fee” hereunder.

13 

 

 

“Purchase Agreement” shall mean that certain Purchase and Sale Agreement and
Escrow Instructions by and among CBL/SETTLERS RIDGE, GP, LLC, a Pennsylvania
limited liability company (“Settlers Ridge GP I”), CBL/SETTLERS RIDGE LP, LLC, a
Pennsylvania limited liability company (“Settlers Ridge LP I”; and collectively
with Settlers Ridge GP I, “Settlers Ridge Seller I”) SETTLERS RIDGE MANAGEMENT,
GP, LLC, a Pennsylvania limited liability company (“Settlers Ridge GP II”),
SETTLERS RIDGE MANAGEMENT LP, LLC, a Pennsylvania limited liability company
(“SETTLERS RIDGE LP II”; and collectively with Settlers Ridge GP II, “Settlers
Ridge Seller II”; and collectively with Settlers Ridge Seller I “Settlers
Seller”), and O’CONNOR/REALVEST MILFORD LLC, a Delaware limited liability
company (“Milford Seller”; and collectively with Settlers Seller, “Seller”), as
seller, and Inland Real Estate Acquisitions, Inc., an Illinois corporation, as
purchaser (“Purchaser”), as amended by that certain First Amendment to Purchase
and Sale Agreement and Escrow Instructions by and among Seller and Purchaser.

“Qualified Manager” shall have the meaning set forth in Exhibit B.

“Rating Agencies” shall mean any nationally recognized statistical rating agency
which has assigned a rating to any Securities.

“Remedial Work” shall mean any investigation or monitoring of site conditions or
any clean-up, containment, restoration, removal or other remedial work.

“Rent Roll” shall have the meaning set forth in Section 4.1.18.

“Rents” shall mean all rents, moneys payable as damages or in lieu of rent,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Property.

“Request for Payment” shall have the meaning set forth in Section 6.2.3(b)(ii).

“Required Insurance” shall have the meaning set forth in Section 6.1.1(d).

“Requirements of Environmental Laws” means all requirements of environmental,
ecological, health, or industrial hygiene laws or regulations or rules of common
law related to the Property, including, without limitation, all requirements
imposed by any environmental permit, law, rule, order, or regulation of any
federal, state, or local executive, legislative, judicial, regulatory, or
administrative agency, which relate to (i) exposure to Hazardous Materials;
(ii) pollution or protection of the air, surface water, ground water, land;
(iii) solid, gaseous, or liquid waste generation, treatment, storage, disposal,
or transportation; or (iv) regulation of the manufacture, processing,
distribution and commerce, use, or storage of Hazardous Materials.

14 

 

 

“Requirements for Restoration” shall have the meaning set forth in Section
6.2.3.

“Reserve Funds” shall mean, collectively, the Insurance Funds and the Tax Funds.

“Restoration” shall have the meaning set forth in Section 6.2.1(b).

“Restoration Funds” shall have the meaning set forth in Section 6.2.3(a).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Secondary Financing” shall have the meaning set forth in Section 8.2.

“Securities” shall have the meaning set forth in Section 10.1.

“Security Instrument” shall mean that certain first priority Open End Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of the date
hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, consolidated, split,
spread, severed, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time.

“Servicer” shall have the meaning set forth in Section 12.25(a).

“Servicing Agreement” shall have the meaning set forth in Section 12.25(a).

“Special Purpose Entity” means a Person, other than a natural person, which,
since the date of its formation and at all times prior to, on and after the date
thereof, has not and shall not:

(i)              engage in business other than owning and operating the
Property;

(ii)            acquire or own a material asset other than the Property and
incidental personal property;

(iii)          maintain assets in a way difficult to segregate and identify, or
commingle its assets with the assets of any other person or entity (except with
respect to a centralized cash management system by and among Borrower, Manager
and certain other Affiliates of Borrower (each, a “Cash Management Affiliate”;
Borrower and each Cash Management Affiliate shall be referred to herein as a “CM
Participant”)) (the “Cash Management System”), in which the funds have at all
times been and are separately accounted and will at all times continue to be
separately accounted, provided further that (x) Borrower shall be at all times
the sole owner of and have title to the funds under applicable state laws, and
(y) such Cash Management System shall at all times be operated in the manner set
forth in Exhibit C hereof);






(iv)            fail to hold itself out to the public as a legal entity separate
from any other person or entity;

(v)          fail to conduct business solely in its name;

(vi)        fail to maintain records, accounts or bank accounts separate from
any other person or entity;

(vii)      file or consent to a petition pursuant to applicable bankruptcy,
insolvency, liquidation or reorganization statutes, or make an assignment for
the benefit of creditors without the unanimous consent of its partners or
members, as applicable;

(viii)          incur additional indebtedness except for trade payables in the
ordinary course of business of owning and operating the Property, provided that
such indebtedness is paid within ninety (90) days of when incurred, subject to
good faith disputes conducted in an appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence;

(ix)            dissolve, liquidate, consolidate, merge or sell all or
substantially all of its assets; or

(x)          modify, amend or revise its organizational documents.

“Standard Lease Form” shall have the meaning set forth in Exhibit A.

“State” shall mean the Commonwealth of Pennsylvania.

“Tax Funds” shall have the meaning set forth in Section 3.1.1.

15 

 

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
(including, without limitation, any payments in lieu thereof) against the
Property or part thereof, together with all interest and penalties thereon.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Third Party Transfer” shall have the meaning set forth in the definition of
“Transfer Fee” hereunder.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy or
policies in the form acceptable to Lender issued with respect to the Property
and insuring the lien of the Security Instrument, together with such
endorsements and affirmative coverage as Lender may require.

“Transfer” shall have the meaning set forth in Section 8.1.

“Transfer Fee” shall mean, with respect to a transfer as set forth in
Section 8.5 hereof (a “Property Transfer”) or an Identified Affiliate Transfer
(as defined in Exhibit B hereto, together with Property Transfer, collectively,
a “Third Party Transfer”), as applicable, a fee equal to (i) half of one percent
(0.5%) of the outstanding principal balance of the Note at the time of such
transfer if such transfer is the first transfer of the Third Party Transfer, or
(ii) one percent (1%) of the outstanding principal balance of the Note at the
time of such transfer if such transfer is the second transfer of the Third Party
Transfer.

“Treasury Rate” shall mean the annualized yield on securities issued by the
United States Treasury having a maturity equal to the remaining stated term of
the Loan, as quoted in the Federal Reserve Statistical Release H. 15 (519) under
the heading “U.S. Government Securities - Treasury Constant Maturities” for the
date which is five (5) Business Days prior to the date on which prepayment is
being made. If this rate is not available as of the date of prepayment, the
Treasury Rate shall be determined by interpolating between the yield on
securities of the next longer and next shorter maturity. If the Treasury Rate is
no longer published, Lender shall select a comparable rate.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Unsecured Obligations” means any obligations evidenced by or arising under the
Environmental Indemnity.

16 

 

 

“U.S. Obligations” shall mean (i) direct obligations of the United States of
America for the payment of which its full faith and credit is pledged and which
are not subject to prepayment, call or early redemption, and (ii) other
non-callable “government securities” as defined in Treasury Regulations Section
1.860G-2(a)(8)(i), as amended, which are acceptable to Lender in its sole and
absolute discretion.

“Use” shall have the meaning set forth in Section 5.1.15.

“Work” shall have the meaning set forth in Section 6.2.3(a).

Section 1.2              Principles of Construction. All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document or in the Guaranty or the Environmental Indemnity to any Loan Document
shall be deemed to mean such Loan Document, Guaranty or Environmental Indemnity
(as applicable) as the same may hereafter be amended, modified, supplemented,
extended, replaced and/or restated from time to time (and, in the case of any
note or other instrument, to any instrument issued in substitution therefor).
Unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specified, whenever reference is made in this Agreement or in
any other Loan Documents or in the Guaranty or Environmental Indemnity to
“Lender’s approval,” “Lender’s reasonable approval,” “as approved by Lender,”
and words of similar import, such terms shall mean accepted or approved in
writing by an officer of Lender. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.

II.THE LOAN

Section 2.1              The Loan.

2.1.1             Agreement to Lend and Borrow. Subject to and upon the terms
and conditions set forth herein, Lender shall make the Loan to Borrower and
Borrower shall accept the Loan from Lender on the Closing Date.

2.1.2             Single Disbursement to Borrower. Borrower shall receive only
one disbursement hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.

2.1.3             The Note. The Loan shall be evidenced by the Note and shall be
repaid in accordance with the terms of this Agreement and the Note.

17 

 

 

2.1.4             Use of Proceeds. Borrower shall use proceeds of the Loan to
(i) [intentionally omitted], (ii) pay all past-due Basic Carrying Costs, if any,
in respect of the Property, (iii) deposit initial amounts required to be
deposited hereunder into the Reserve Funds, if applicable, (iv) pay costs and
expenses incurred in connection with the closing of the Loan as approved by
Lender, (v) fund any working capital requirements of the Property, as approved
by Lender and (vi) retain the balance, if any.

Section 2.2              Interest Rate.

2.2.1             Interest Rate. Subject to Section 2.2.3, interest on the
outstanding principal balance of the Loan shall accrue at the Interest Rate from
the Closing Date through the date in which the Loan is repaid in full. Borrower
shall pay to Lender on each Monthly Payment Date the interest accrued on the
Loan for the related Interest Accrual Period.

2.2.2             Intentionally Omitted.

2.2.3             Default Rate. In the event that, and for so long as, any Event
of Default shall have occurred and be continuing, the outstanding principal
balance of the Loan and, to the extent permitted by law, overdue interest in
respect of the Loan, shall accrue interest at the Default Rate, calculated from
the date such payment was due without regard to any grace or cure periods
contained herein.

2.2.4             Interest Calculation. Interest on the outstanding principal
balance of the Loan shall be calculated on the basis of thirty (30) day months
and a three hundred sixty (360) day year (except with respect to the initial
Interest Accrual Period, which shall be based on the actual number of days
elapsed in the period for which the calculation is being made). The accrual
period for calculating interest due on each Monthly Payment Date shall be the
applicable Interest Accrual Period.

2.2.5             Usury Savings. This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

18 

 

 

Section 2.3              Loan Payments.

2.3.1             Monthly Debt Service Payments. Borrower shall make a payment
to Lender of interest only on the Closing Date for the period from the Closing
Date through the last day of the month in which the Closing Date occurs (unless
the Closing Date is the first (1st) day of a calendar month, in which case no
such separate payment of interest shall be due). Borrower shall make a payment
to Lender of the Monthly Debt Service Payment Amount on the Monthly Payment Date
occurring in the second (2nd) calendar month following the Closing Date and on
each Monthly Payment Date thereafter to (but excluding) the Maturity Date. Each
payment shall be applied first to accrued and unpaid interest and the balance,
if any, to principal.

2.3.2             Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest (through and including the Maturity Date) and all other amounts
due hereunder and under the Note, the Security Instrument and the other Loan
Documents.

2.3.3             Late Payment Charge. If any principal, interest or any other
sum due under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower within seven (7) days of the date on
which it is due, Borrower shall pay to Lender on demand an amount equal to the
lesser of (i) four percent (4%) of such unpaid sum or (ii) the maximum amount
permitted by applicable law (the “Late Payment Charge”) in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Security Instrument and the other Loan
Documents.

2.3.4             Method and Place of Payment.

(a)             Except as otherwise specifically provided herein, all payments
and prepayments under this Agreement and the Note shall be made to Lender not
later than 3:00 P.M., New York City time, on the date when due and shall be made
in lawful money of the United States of America in immediately available funds
at Lender’s office, and any funds received by Lender after such time shall, for
all purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

(b)            Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the preceding Business Day.

19 

 

 

(c)             All payments required to be made by Borrower hereunder or under
the Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

Section 2.4              Prepayments.

2.4.1             Voluntary Prepayments.

(a)             Except as otherwise provided herein (including as provided in
Section 2.4.2 below), Borrower shall not have the right to prepay the Loan in
whole or in part prior to the Maturity Date.

(b)            Commencing on the Permitted Prepayment Date, Borrower may prepay
the Loan in whole, but not in part, at any time so long as the following
conditions are satisfied:

(i)              no Event of Default has occurred and is continuing;

(ii)            Borrower gives Lender not less thirty (30) days’ prior written
notice (such written notice, a “Prepayment Notice”) specifying the date on which
prepayment in whole is to be made (such date, a “Prepayment Date”); and

(iii)          Borrower pays Lender, in addition to the outstanding principal
balance of the Loan, (A) all interest which has accrued on the amount of the
Loan to be repaid through the date of prepayment and, if the applicable
prepayment date is a date other than the first (1st) day of a calendar month,
all interest which would have accrued through and including the last day of the
then current Interest Accrual Period; (B) all other sums then due and payable
under this Agreement, the Note, and the other Loan Documents with respect to the
amount being repaid, including, but not limited, all of Lender’s costs and
expenses (including reasonable attorney’s fees and expenses) incurred by Lender
in connection with such prepayment; and (C) the Prepayment Fee to the extent the
same is then due and payable.

(c)             Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration. If a Prepayment Notice
is given by Borrower to Lender pursuant to this Section 2.4.1(b), the amount
designated for prepayment and all other sums required under this Section
2.4.1(b) shall be due and payable on the proposed Prepayment Date; provided,
however, that on not less than one (1) Business Day’s prior notice to Lender,
Borrower shall have the option to extend the proposed Prepayment Date or to
rescind the Prepayment Notice entirely so long as, in either case, Borrower pays
Lender for all out-of-pocket expense which Lender sustains or incurs as a
consequence of any such extension or rescission of the original Prepayment Date,
which amounts shall be payable within ten (10) Business Days of Lender’s written
demand therefor.

20 

 

 

2.4.2             Mandatory Prepayments. On each date on which Lender actually
receives a distribution of Net Proceeds and, if not so required under
Section 6.2 hereof, Lender does not make such Net Proceeds available to Borrower
for a Restoration, Borrower shall, at Lender’s option, prepay the outstanding
principal balance of the Note in the amount of such Net Proceeds, together with
the Prepayment Fee, accrued and unpaid interest thereon and all other sums due
hereunder and under the other Loan Documents; provided, however, that no
Prepayment Fee shall be due as a result of a casualty or condemnation except to
the extent any such Prepayment Fee may be received by Borrower from the insurer
in the case of a casualty or from the condemning authority in the case of a
condemnation.

2.4.3             Prepayments After Default. If after the occurrence and during
the continuance of an Event of Default and acceleration of the Loan, payment of
all or any part of the principal of the Loan is tendered by Borrower, a
purchaser at foreclosure or any other Person, such tender shall be deemed an
attempt to circumvent the prohibition against prepayment set forth in Section
2.4.1 and Borrower, such purchaser at foreclosure or other Person shall be
required to pay the Prepayment Fee, in addition to the entire outstanding
principal balance, all accrued and unpaid interest and other amounts payable
under the Loan Documents. Notwithstanding anything to the contrary contained
herein, in the event that there is a tender of all or any part of the principal
of the Loan by Borrower during the continuance of an Event of Default and either
(a) Lender accepts such tender, in its sole discretion, or (b) Lender is
required to accept such tender, then such tender shall be deemed an attempt to
circumvent the prohibition against prepayment set forth in Section 2.4.1 and
Borrower shall be required to pay the Prepayment Fee, in addition to the entire
outstanding principal balance, all accrued and unpaid interest and other amounts
payable under the Loan Documents.

III.RESERVE FUNDS

Section 3.1              Tax Funds.

3.1.1             Deposits of Tax Funds. Subject to the provisions of Section
3.1.3, Borrower shall deposit with Lender such amount as Lender may reasonably
require to establish the escrow for Taxes required under this Section 3.1.1. In
addition, on each Monthly Payment Date Borrower shall deposit with Lender an
amount equal to one twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates. Amounts deposited pursuant to this Section 3.1.1 are referred to
herein as the “Tax Funds”. If at any time Lender reasonably determines that the
Tax Funds will not be sufficient to pay the Taxes, Lender shall notify Borrower
of such determination and the monthly deposits for Taxes shall be increased by
the amount that Lender estimates is sufficient to make up the deficiency at
least ten (10) days prior to the respective due dates for the Taxes; provided
that if Borrower receives notice of any deficiency after the date that is ten
(10) days prior to the date that Taxes are due, Borrower will deposit such
amount within one (1) Business Day after its receipt of such notice.

21 

 

 

3.1.2             Release of Tax Funds. Lender shall have the right to apply the
Tax Funds to payments of Taxes. In making any payment relating to Taxes, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax Funds shall exceed the amounts due for Taxes, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining after the
Debt has been paid in full shall upon repayment of the Debt be returned to
Borrower.

3.1.3             Waiver of Tax Escrow. Borrower shall be relieved of its
obligation to make deposits to the Tax Fund under this Section 3.1, provided,
that (a) no Event of Default has occurred and is continuing, and (b) the
Borrower named herein continues to own the Property.

Section 3.2              Insurance Funds.

3.2.1             Deposits of Insurance Funds. Subject to the provisions of
Section 3.2.3, Borrower shall deposit with Lender such amount as Lender may
reasonably require to establish the escrow for Insurance Premiums required under
this Section 3.2.1. In addition, on each Monthly Payment Date Borrower shall
deposit with Lender an amount equal to one twelfth of the Insurance Premiums
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate sufficient
funds to pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies. Amounts deposited pursuant to this Section 3.2.1 are
referred to herein as the “Insurance Funds”. If at any time Lender reasonably
determines that the Insurance Funds will not be sufficient to pay the Insurance
Premiums, Lender shall notify Borrower of such determination and the monthly
deposits for Insurance Premiums shall be increased by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to expiration of the Policies.

3.2.2             Release of Insurance Funds. Lender shall have the right to
apply the Insurance Funds to payment of Insurance Premiums. In making any
payment relating to Insurance Premiums, Lender may do so according to any bill,
statement or estimate procured from the insurer or its agent, without inquiry
into the accuracy of such bill, statement or estimate. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining after the Debt has been paid in full shall upon repayment of the
Debt be returned to Borrower.

22 

 

 

3.2.3             Waiver of Insurance Escrow. Borrower shall be relieved of its
obligation to make deposits to the Insurance Funds under this Section 3.2,
provided, that (a) no Event of Default has occurred and is continuing (b) the
Borrower named herein continues to own the Property; and (c) Borrower does not
fail to furnish Lender, not later than least ten (10) days before the dates on
which any insurance premiums would become delinquent, receipts of for the
payment of such insurance premiums or appropriate proof of issuance of a new
policy which continues in force the insurance coverage of the expiring policy;
provided, however, following notice from Lender of Borrower’s failure to provide
such receipts, Borrower shall have two (2) Business Days to cure such failure.

IV.REPRESENTATIONS AND WARRANTIES

Section 4.1              Borrower Representations. Borrower represents and
warrants as of the date hereof that:

4.1.1             Organization.

(a)             Borrower is duly organized, validly existing and in good
standing with full power and authority to own its assets and conduct its
business, and is duly qualified in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, and Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, the other Loan Documents
and the Environmental Indemnity by it, and has the power and authority to
execute, deliver and perform under this Agreement, the other Loan Documents and
the Environmental Indemnity and all the transactions contemplated hereby and
thereby.

(b)            Borrower’s exact legal name is correctly set forth in the first
paragraph of this Agreement. Borrower is an organization of the type specified
in the first paragraph of this Agreement. Borrower is incorporated or organized
under the laws of the state specified in the first paragraph of this Agreement.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement. Borrower’s organizational identification number,
assigned by the state of its incorporation or organization is 5840243.
Borrower’s federal tax identification number is 27-4237413. Borrower is not
subject to back up withholding taxes. Borrower has delivered to Lender true and
correct copies of all of Borrower’s organizational documents and except as
expressly approved by Lender in writing, there have been no changes in
Borrower’s Constituents since the date the loan application for the Loan was
executed by Borrower.

23 

 

 

4.1.2             Proceedings. This Agreement, the Environmental Indemnity and
the other Loan Documents to which Borrower is a party have been duly authorized,
executed and delivered by Borrower and constitute a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

4.1.3             No Conflicts. The execution, delivery and performance by
Borrower of this Agreement, the Environmental Indemnity and the other Loan
Documents to which Borrower is a party and the performance of its obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrower is subject, or conflict with, result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
any of Borrower’s organizational documents or any agreement or instrument to
which Borrower is a party or by which it is bound, or any order or decree
applicable to Borrower, or result in the creation or imposition of any lien on
any of Borrower’s assets or property (other than pursuant to the Loan
Documents).

4.1.4             Litigation. There is no action, suit, proceeding, or
investigation pending or, to Borrower’s knowledge, threatened against or
affecting Borrower, any of Borrower’s Constituents, Guarantor or the Property in
any court or by or before any other Governmental Authority which could
materially and adversely affect the Property or the ability of Borrower or
Guarantor to carry out the transactions contemplated by this Agreement, the
other Loan Documents, the Guaranty or the Environmental Indemnity.

4.1.5             Agreements. Borrower is not in default with respect to any
order or decree of any court or any order, regulation or demand of any
Governmental Authority, which default would be reasonably likely to materially
and adversely affect the condition (financial or other) or operations of the
Property or Borrower or Borrower’s ability to perform its obligations hereunder
or under the Loan Documents or the Environmental Indemnity. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property are
bound.

4.1.6             Consents. No consent, approval, authorization or order of any
court or Governmental Authority is required for the execution, delivery and
performance by Borrower of, or compliance by Borrower with, this Agreement or
any of the other Loan Documents or the Environmental Indemnity or the
consummation of the transactions contemplated hereby or thereby, other than
those which have been obtained by Borrower.

24 

 

 

4.1.7             Title. Borrower has good, marketable, indefeasible and
insurable fee simple title to the real property comprising part of the Property
and good title to the balance of the Property owned by it, free and clear of all
Liens whatsoever except the Permitted Encumbrances. Borrower has the right and
is lawfully authorized to sell, convey or encumber the Property subject only to
the Permitted Encumbrances. The Security Instrument, when properly recorded in
the appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, first priority, perfected lien on Borrower’s right, title and interest to
the Property, subject only to Permitted Encumbrances and (ii) perfected security
interests in and to, and perfected collateral assignments of, all personalty
(including the Leases), all in accordance with the terms thereof, in each case
subject only to any Permitted Encumbrances. There are no mechanics’,
materialman’s or other similar liens or claims which have been filed for work,
labor or materials affecting the Property which are or may be liens prior to, or
equal or coordinate with, the lien of the Security Instrument. The Property is
free from all due and unpaid Taxes and Other Charges. None of the Permitted
Encumbrances, individually or in the aggregate, materially interfere with the
benefits of the security intended to be provided by the Security Instrument and
this Agreement, materially and adversely affect the value of the Property,
impair the use or operations of the Property or impair Borrower’s ability to pay
its obligations in a timely manner.

4.1.8             No Plan Assets. Borrower hereby represents, warrants and
agrees that: (i) it is acting on its own behalf and that it is not an employee
benefit plan as defined in Section 3(3) of ERISA, which is subject to Title 1 of
ERISA, nor a plan as defined in Section 4975(e)(1) of the Internal Revenue Code
of 1986, as amended (each of the foregoing hereinafter referred to collectively
as a “Plan”); (ii) Borrower’s assets do not constitute “plan assets” of one or
more such Plans within the meaning of Department of Labor Regulation Section
2510.3-101; and (iii) it will not be reconstituted as a Plan or as an entity
whose assets constitute “plan assets”.

4.1.9             Compliance. Borrower and the Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes and
Prescribed Laws. Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which might materially adversely affect the condition (financial or otherwise)
or business of Borrower. Borrower has not committed any act which may give any
Governmental Authority the right to cause Borrower to forfeit the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents.

25 

 

 

4.1.10          Financial Information. To the best of Borrower’s knowledge, all
financial statements, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered to Lender in respect
of the Property and/or in connection with the Loan (i) are true, complete and
correct in all material respects as of the date of such reports, (ii) accurately
represent the financial condition of the Property as of the date of such
reports, and (iii) have been prepared in accordance with GAAP throughout the
periods covered. Borrower does not have any contingent liabilities, liabilities
for taxes, unusual forward or long term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and which
are, individually or in the aggregate, reasonably likely to have a materially
adverse effect on the Property or the operation thereof, except as referred to
or reflected in the most recent financial statements of Borrower delivered to
Lender. Since the date of such financial statements, there has been no material
adverse change in the financial condition, operations or business of Borrower or
the Property from that set forth in the financial statements.

4.1.11          Casualty and Condemnation. To Borrower’s knowledge and except as
expressly approved by Lender in writing, no casualty or damage to any part of
the Property which would cost more than $50,000 to restore or replace has
occurred which has not been fully restored or replaced. No part of the Property
has been taken in Condemnation or other similar proceeding or transferred in
lieu of Condemnation, nor has Borrower received notice of any proposed
condemnation or other similar proceeding affecting the Property. No Condemnation
or other proceeding has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

4.1.12          Enforceability. The Loan Documents and the Environmental
Indemnity are not subject to any right of rescission, set off, counterclaim or
defense by Borrower, including the defense of usury, nor would the operation of
any of the terms of the Loan Documents or the Environmental Indemnity, or the
exercise of any right thereunder, render the Loan Documents or the Environmental
Indemnity unenforceable, and Borrower has not asserted any right of rescission,
set off, counterclaim or defense with respect thereto.

4.1.13          Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to Borrower to exercise certain rights and to
perform certain obligations of the lessor under the Leases, including the right
to operate the Property. No Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder.

4.1.14          Insurance. Borrower has obtained and has delivered to Lender
original or certified copies of all of the Policies, with all premiums prepaid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. No claims have been made under any of the Policies,
and no Person, including Borrower, has done, by act or omission, anything which
would impair the coverage of any of the Policies.

26 

 

 

4.1.15          Licenses. All permits, licenses and approvals, including,
without limitation, certificates of occupancy, required by any Governmental
Authority for the use, occupancy and operation of the Property in the manner in
which the Property is currently being used, occupied and operated have been
obtained and are in full force and effect and, to the knowledge of Borrower, all
Tenants have such permits and approvals as are required by any Governmental
Authority for the use, occupancy and operation of the premises demised under
their respective Leases.

4.1.16          Flood Zone. None of the Improvements on the Property is located
in an area identified by the Federal Emergency Management Agency as a special
flood hazard area.

4.1.17          Physical Condition. To Borrower’s knowledge, the Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
working condition, order and repair in all material respects; there exists no
material structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

4.1.18          Leases.

(a)             The rent roll attached hereto as Schedule 4.1.18 (the “Rent
Roll”) is true, correct and complete and, to Borrower’s knowledge, there are no
Leases affecting the Property except those Leases identified on the Rent Roll.
Borrower has delivered to Lender true, correct and complete copies of all
existing Leases, including all existing modifications and amendments, and
including all existing Lease Guaranties (collectively, “Existing Leases”). All
agreements between the landlord and Tenant or between the landlord and any
guarantor pertaining to any of such Leases are set forth in writing and are
included in such copies that have been so delivered.

(b)            There are no defaults by Borrower under the Existing Leases. To
the knowledge of Borrower, there are no defaults by any Tenants under the
Existing Leases nor by any guarantors under the existing Lease Guaranties. The
Existing Leases, including the existing Lease Guaranties, are in full force and
effect.

(c)             To the best knowledge of Borrower, none of the Tenants now
occupying 10% or more of the rentable space at the Property or having a current
Lease affecting 10% or more of such rentable space is the subject of any
bankruptcy, reorganization or insolvency proceeding or any other debtor-creditor
proceeding.

27 

 

 

(d)            No Existing Lease may be amended, terminated or canceled
unilaterally by a Tenant (other than as a result of a material default by
Borrower as landlord thereunder or pursuant to a Tenant’s early termination
right contained in such Existing Lease), and no Tenant may be released from its
obligations, except in the event of Casualty or Condemnation.

(e)             Except only for rent and additional rent for the current month,
Borrower has not accepted any payment of rent more than one month in advance of
its due date, nor any security deposit in an amount exceeding one month’s rent.

4.1.19          Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by Borrower under applicable Legal Requirements in connection with the
transfer of the Property to Borrower have been paid or are being paid
simultaneously herewith. All mortgage, mortgage recording, stamp, intangible or
other similar tax required to be paid under applicable Legal Requirements in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instrument, have been paid or are being paid
simultaneously herewith. All taxes and governmental assessments due and owing in
respect of the Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the Title Insurance Policy.

4.1.20          Special Purpose Entity/Separateness.

(a)             Borrower is a Special Purpose Entity.

(b)            The Property has “single asset real estate” status as defined by
Section 101(51)(B) of the Bankruptcy Code.

(c)             The organizational documents of Borrower, as in effect on the
date hereof, have been approved by Lender and such organizational documents
shall not be modified, amended or revised without the prior written consent of
Lender.

(d)            The representations and warranties set forth in this Section
4.1.20 shall survive for so long as any amount remains payable to Lender under
this Agreement or any other Loan Document.

28 

 

 

4.1.21          Solvency. Borrower (a) has not entered into the transaction
contemplated by this Agreement or any Loan Document or the Environmental
Indemnity with the actual intent to hinder, delay, or defraud any creditor and
(b) has received reasonably equivalent value in exchange for its obligations
under the Loan Documents and the Environmental Indemnity. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. Borrower does not intend to, and does not believe that
it will, incur Indebtedness and liabilities (including contingent liabilities
and other commitments) beyond its ability to pay such Indebtedness and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and the amounts to be payable on or in respect of
obligations of Borrower). Neither Borrower, nor any of Borrower’s Constituents,
is involved in any bankruptcy, reorganization, insolvency, dissolution or
liquidation proceeding, and to the best knowledge of Borrower, no such
proceeding is contemplated or threatened.

4.1.22          Organizational Chart. The organizational chart attached as
Schedule 4.1.22 hereto, relating to Borrower and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof and shows
all Persons holding direct or indirect ownership interests in Borrower.

4.1.23          Material Agreements. Attached hereto as Schedule 4.1.23 is a
list of all Material Agreements, true and complete copies of each of which have
been delivered to Lender.

4.1.24          No Other Debt. Borrower has not borrowed or received debt
financing (other than permitted pursuant to this Agreement) that has not been
heretofore repaid in full.

4.1.25          No Bankruptcy Filing. Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of its assets or property, and Borrower does not have
any knowledge of any Person contemplating the filing of any such petition
against it.

4.1.26          Full and Accurate Disclosure. No information contained in this
Agreement, the other Loan Documents or the Environmental Indemnity, or any
written statement furnished by or on behalf of Borrower pursuant to the terms of
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading in any material respect in light of the circumstances
under which they were made. There is no fact or circumstance presently known to
Borrower which has not been disclosed to Lender and which materially adversely
affects, or is reasonably likely to materially adversely affect, the Property,
Borrower or its business, operations or condition (financial or otherwise).

29 

 

 

4.1.27          Foreign Person. Neither Borrower nor any partner, member,
stockholder, or holder of any direct or indirect ownership interest in Borrower
is or will be a “foreign person” within the codes and regulations relating to
FIRPTA (Sections 1445 and 7701 of the Code).

4.1.28          No Change in Facts or Circumstances; Disclosure. There has been
no material adverse change in any condition, fact, circumstance or event that
would make the financial statements, rent rolls, reports, certificates or other
documents submitted in connection with the Loan inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise materially and
adversely affects the business operations or the financial condition of Borrower
or the Property.

4.1.29          Management Agreement. Borrower has provided to Lender a true,
correct and complete copy of the Management Agreement. The Management Agreement
is in full force and effect and no event of default has occurred thereunder nor
has any event under the Management Agreement occurred which, but for the giving
of notice, or passage of time, or both would be an event of default thereunder.
All fees payable to Manager have been paid in full.

4.1.30          Non-Relationship. Neither Borrower nor any general partner,
member, shareholder, director, or officer of Borrower nor, to Borrower’s
knowledge, any general partner, member, shareholder or director of any entity
which is a general partner, member, shareholder, beneficiary or director of
Borrower, is a director or officer of Metropolitan Life Insurance Company
(“MetLife”) or is a son, daughter, mother, father or spouse of a director or
officer of MetLife.

4.1.31          US Patriot Act. Neither Borrower nor any partner, member or
stockholder who holds a twenty-five percent (25%) or more ownership interest in
Borrower or who directly or indirectly Controls Borrower is, and no legal or
beneficial interest in a partner, member or stockholder of Borrower who owns a
twenty-five percent (25%) or more ownership interest in Borrower or who directly
or indirectly Controls Borrower is or will be held, directly or indirectly by a
person or entity that appears on a US Treasury Office of Foreign Assets Control
(“OFAC”) list, with respect to which entering into transactions with such person
or entity would violate OFAC or any other law, ordinance, order, rule or
regulation.

4.1.32          Criminal Acts. Neither Borrower nor any direct or indirect
partner, member or stockholder of Borrower has been convicted of, or been
indicted for, a felony criminal offense.

4.1.33          No Defaults. Neither Borrower nor any Affiliate of Borrower is
currently in default under any mortgage, deed of trust, note, loan or credit
agreement.

30 

 

 

4.1.34          Intentionally Omitted.

4.1.35          Intentionally Omitted.

4.1.36          Purchase Agreement. Borrower has delivered to Lender a true and
complete copy of the Purchase Agreement and there exist no material documents or
instruments relating to the purchase of the Property other than those documents
and instruments that have been delivered to Lender.

4.1.37          Intentionally Omitted.

4.1.38          Personal Property. Borrower owns the Personal Property free from
any lien, security interest, encumbrance or adverse claim, except as otherwise
expressly approved by Lender in writing. The Personal Property has not been used
or bought for personal, family, or household purposes, but has been bought and
used solely for the purpose of carrying on Borrower’s business.

Section 4.2              Survival of Representations. The representations and
warranties set forth in Section 4.1 shall survive, and any covenants contained
in Section 4.1 shall continue, for so long as any amount remains payable to
Lender under this Agreement or any of the other Loan Documents.

V.BORROWER COVENANTS

Section 5.1              Borrower Affirmative Covenants. From the date hereof
until payment of the Debt in full, Borrower hereby covenants and agrees with
Lender that:

5.1.1             Existence; Compliance with Legal Requirements. Borrower shall
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, licenses, permits and franchises and
comply in all material respects with all Legal Requirements applicable to it and
the Property, including, without limitation, Prescribed Laws. Borrower shall not
use or permit the use of the Property, or any part thereof, for any illegal
purpose. Borrower shall furnish to Lender, on request, proof of compliance with
the Legal Requirements.

31 

 

 

5.1.2             Taxes and Other Charges.

(a)             Borrower shall pay all Taxes and Other Charges now or hereafter
levied or assessed or imposed against the Property or any part thereof as the
same become due and payable; provided, however, Borrower’s obligation to
directly pay Taxes shall be suspended for so long as Borrower complies with the
terms and provisions of Section 3.1 hereof. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges not later than the
date the same would otherwise become delinquent; provided, however, that
Borrower is not required to furnish such receipts for payment of Taxes in the
event that such Taxes have been paid by Lender pursuant to Section 3.1 hereof.
Borrower shall not permit or suffer and shall promptly discharge any lien or
charge against the Property, except Permitted Encumbrances. After prior written
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Taxes or Other Charges, provided that (i) no Event of Default
has occurred and remains uncured; (ii) such proceeding shall be permitted under
and be conducted in accordance with all applicable statutes, laws and
ordinances; (iii) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost;
(iv) Borrower shall promptly upon final determination thereof pay the amount of
any such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (v) such proceeding shall suspend
the collection of Taxes or Other Charges from the Property; and (vi) to the
extent such contested Taxes or Other Charges have not been paid (under protest
or otherwise) or to the extent security is not required to be paid or posted in
connection with the legal proceeding, Borrower shall deposit with Lender cash,
or other security as may be reasonably approved by Lender, in an amount equal to
125% of the contested amount, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon. Lender may pay over
any such cash or other security held by Lender to the claimant entitled thereto
at any time when, in the judgment of Lender, the entitlement of such claimant is
established.

(b)            In the event of the passage, after the date hereof, of any law
which deducts from the value of the Property, for the purposes of taxation, any
lien or security interest encumbering the Property, or changing in any way the
existing laws regarding the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by these instruments, or changing the
manner for the collection of any such taxes, and the law has the effect of
imposing payment of any Taxes upon Lender, at Lender’s option, the Debt shall
immediately become due and payable without payment of any Prepayment Fee.
Notwithstanding the preceding sentence, the Lender’s election to accelerate the
Loan shall not be effective if (i) Borrower is permitted by law (including,
without limitation, applicable interest rate laws) to, and actually does, pay
the Taxes or the increased portion of the Taxes and (ii) Borrower agrees in
writing to pay or reimburse Lender in accordance with Section 12.13 for the
payment of any such Taxes which becomes payable at any time when the Loan is
outstanding.

32 

 

 

5.1.3             Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower, the Guarantor or the Property which could, if determined adversely to
Borrower, the Guarantor or the Property, be reasonably expected to materially
adversely affect the Property, Guarantor or Borrower’s ability to perform its
obligations hereunder or under the other Loan Documents or the Guaranty or the
Environmental Indemnity.

5.1.4             Access to Property. Subject to the rights of Tenants, Lender
shall have the right, at any time and from time to time during normal business
hours following reasonable prior notice to Borrower, to enter the Property in
order to ascertain Borrower’s compliance with the Loan Documents, to examine the
condition of the Property, to perform an appraisal, to undertake surveying or
engineering work, and to inspect premises occupied by Tenants. Borrower shall
cooperate with Lender in performing these inspections.

5.1.5             Further Assurances; Supplemental Security Instrument
Affidavits. Borrower shall, without expense to Lender, execute, acknowledge and
deliver all further acts, deeds, conveyances, mortgages, deeds of trust,
assignments, security agreements, and financing statements as Lender shall from
time to time reasonably require, to assure, convey, assign, transfer and confirm
unto Lender the Property and rights conveyed or assigned by this Agreement and
the other Loan Documents and the Environmental Indemnity or which Borrower may
become bound to convey or assign to Lender, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or any of the other
Loan Documents or the Environmental Indemnity, or for filing, refiling,
registering, reregistering, recording or rerecording the Security Instrument. If
Borrower fails to comply with the terms of this Section 5.1.5, Lender may, at
Borrower’s expense, perform Borrower’s obligations for and in the name of
Borrower, and Borrower hereby irrevocably appoints Lender as its
attorney-in-fact to do so. The appointment of Lender as attorney-in-fact is
coupled with an interest.

5.1.6             Books and Records; Financial Reporting.

Borrower shall keep adequate books and records of account in accordance with
GAAP, or in accordance with other methods proposed by Borrower and acceptable to
Lender in its reasonable discretion, consistently applied and furnish to Lender:

(a)             quarterly certified rent rolls signed and dated by Borrower,
detailing the names of all Tenants of the Improvements, the portion of
Improvements occupied by each Tenant, the base rent and any other charges
payable under each Lease and the term of each Lease, including the expiration
date, and any other information as is reasonably required by Lender, within
sixty (60) days after the end of each fiscal quarter (defined as March, June and
September);

33 

 

 

(b)            a quarterly operating statement of the Property and year to date
operating statements detailing the total revenues received, total expenses
incurred, total cost of all capital improvements, total debt service and total
cash flow, to be prepared in accordance with GAAP and certified by Borrower in
the form required by Lender (Lender agreeing such statements substantially in
the form submitted to Lender in connection with the closing of the Loan shall be
acceptable, or such other form proposed by Borrower and reasonably acceptable to
Lender) and if available, any quarterly operating statement prepared by an
independent certified public accountant, within sixty (60) days after the close
of each fiscal quarter (defined as March, June and September) of Borrower;

(c)             an annual balance sheet and profit and loss statement of
Borrower in the form required by Lender, prepared and certified by Borrower, as
the case may be, or if required by Lender during an Event of Default, audited
financial statements for Borrower prepared by an independent certified public
accountant acceptable to Lender and Guarantor’s Form 10-K, in each case within
one hundred twenty (120) days after the close of each fiscal year of Borrower
and the Guarantor, as the case may be; provided, however, Guarantor’s timely
submission of Guarantor’s Form 10-K to the Securities Exchange Commission or the
appropriate successor Governmental Authority shall satisfy Guarantor’s
obligations under this Section 5.1.6(c); and

(d)            an annual operating budget presented on a monthly basis
consistent with the annual operating statement described above for the Property
including all proposed capital replacements and improvements at least fifteen
(15) days prior to the start of each calendar year.

5.1.7             Property Reports. Upon request from Lender or its
representatives and designees, Borrower shall furnish in a timely manner to
Lender:

(a)             a property management report for the Property, showing
information reasonably requested by Lender, in reasonable detail and certified
by Borrower (or an officer, general partner, member or principal of Borrower if
Borrower is not an individual) under penalty of perjury to be true and complete,
but no more frequently than quarterly; and

(b)            an accounting of all security deposits held in connection with
any Lease of any part of the Property, including the name and identification
number of the accounts in which such security deposits are held, the name and
address of the financial institutions in which such security deposits are held
and the name of the person to contact at such financial institution, along with
any authority or release necessary for Lender to obtain information regarding
such accounts directly from such financial institutions.

5.1.8             Additional Financial or Management Information; Right to
Audit.

(a)             Borrower shall furnish Lender with such other additional
financial or management information as may, from time to time, be reasonably
required by Lender or the rating agencies in form and substance satisfactory to
Lender or the rating agencies.

34 

 

 

(b)            Lender and its representatives shall have the right upon prior
written notice to examine and audit the records, books, management and other
papers of Borrower and its affiliates which reflect upon their financial
condition and/or the income, expenses and operations of the Property, at the
Property or at any office regularly maintained by Borrower, or its affiliates
where the books and records are located. Lender shall have the right to receive
and review audit reports otherwise prepared for any guarantor or indemnitor for
so long as such guarantor or indemnitor is a public company. Lender shall have
the right upon notice to make copies and extracts from the foregoing records and
other papers. Except during the continuance of an Event of Default, Lender shall
pay the costs and expenses incurred by Lender in connection with such
examination and/or audit.

(c)             Borrower shall furnish Lender and its agents convenient
facilities for the examination and audit of any such books and records.

5.1.9             Title to the Property. Borrower will warrant and defend the
validity and priority of the Liens of the Security Instrument and the Assignment
of Leases on the Property against the claims of all Persons whomsoever, subject
only to Permitted Encumbrances.

5.1.10          Estoppel Statements.

(a)             Within ten (10) days after a request by Lender, Borrower shall
furnish an acknowledged written statement in form satisfactory to Lender
(i) setting forth the amount of the Loan and the interest rate, (ii) stating
either that no offsets or defenses exist against the Loan, or if any offsets or
defenses are alleged to exist, their nature and extent, (iii) whether any
default then exists under the Loan Documents or the Environmental Indemnity or
any event has occurred and is continuing, which, with the lapse of time, the
giving of notice, or both, would constitute such a default, and (iv) any other
matters as Lender may reasonably request. If Borrower does not furnish an
estoppel certificate within the 10-day period, Borrower appoints Lender as its
attorney-in-fact to execute and deliver the certificate on its behalf, which
power of attorney shall be coupled with an interest and shall be irrevocable.

5.1.11          Leases.

(a)             Borrower shall perform all obligations of landlord under any and
all Leases. Borrower agrees to furnish Lender true, correct and complete
executed copies of all future Leases.

35 

 

 

(b)            Borrower shall not, without the express written consent of Lender
(which consent shall not be unreasonably withheld so long as no Event of Default
has occurred and is continuing), (i) enter into or extend any Lease unless the
Lease complies with the Leasing Guidelines, or (ii) except as may be required by
law or as provided in the proviso to this clause (ii), cancel or terminate any
Lease or accept a surrender of any Lease (except in the case of a default)
unless Borrower has entered into a new Lease or new Leases (or an amendment or
amendments of another Lease or other Leases) covering all of the premises of the
Lease being cancelled, terminated or surrendered, or unless specifically
permitted under an Existing Lease or any new Lease or amendment of a Lease
entered into in accordance with the terms and conditions of this Section 5.1.11
or otherwise reasonably approved by Lender in writing; provided, however, that
the requirements of this clause (ii) shall not apply to any Minor Lease if the
aggregate square footage of all Minor Leases cancelled, terminated or
surrendered (including the Minor Lease then currently being terminated,
cancelled or surrendered) without Lender’s consent, when Lender’s consent would
have been required but for the fact the applicable Lease is a Minor Lease, does
not exceed 10,000 square feet, or (iii) enter into any material amendment of a
Lease (it being agreed that any amendment that reduces the base rent under the
applicable Lease shall be deemed to be material) unless the material amendment
complies with the Leasing Guidelines, or (iv) unless the Tenant remains liable
under such Lease, consent to an assignment of the Tenant’s interest in any Lease
or to a subletting of any Lease, or (v) accept payment of advance rents
(excluding security deposits) in an amount in excess of one (1) month’s rent
under any Lease.

(c)             Borrower shall (i) enforce the terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed in a commercially reasonable manner; (ii) not execute any assignment
of lessor’s interest in the Leases or the Rents (except as contemplated by the
Loan Documents); and (iii) hold all security deposits under all Leases in
accordance with Legal Requirements.

(d)            If any of the acts described in this Section 5.1.11 which require
the written consent of Lender are done without such written consent, at the
option of Lender they shall be of no force or effect with respect to the Lender
and shall, following written notice to Borrower and Borrower’s failure to cure
such breach within ten (10) Business Days, constitute an Event of Default.

(e)             Borrower shall not enter into any purchase options with respect
to the Property.

36 

 

 

(f)             Each Lease entered into after the Closing Date affecting the
Property shall be absolutely subordinate to the lien of the Security Instrument
and shall also contain a provision, reasonably satisfactory to Lender, to the
effect that in the event of the judicial or non-judicial foreclosure of the
Property, at the election of the acquiring foreclosure purchaser, the particular
Lease shall not be terminated and the Tenant shall attorn to the purchaser. Any
Lease entered into after the Closing Date shall provide that the Tenant shall
agree to enter into a new Lease for the balance of the term upon the same terms
and conditions. Any Lease entered into after the Closing Date shall provide that
if Lender requests, Tenant shall enter into a subordination and attornment
agreement or a non-disturbance agreement (each, an “SNDA”) with Lender on a form
which has been approved by Lender. Any tenant to whom an SNDA is granted shall
provide information and documentation as is reasonably necessary for Lender to
complete its USA Patriot Act and US Treasury Office of Foreign Assets Control
due diligence procedures in accordance with Lender’s then current policies.

(g)            Borrower covenants and agrees that all contracts and agreements
relating to the Property requiring the payment of leasing commissions or
management fees shall (i) provide that the obligation will not be enforceable
against Lender (unless such obligation is affirmatively assumed by Lender) and
(ii) be subordinate to the lien of the Security Instrument. Lender will be
provided evidence of Borrower’s compliance with this Section 5.1.11(g) upon
request.

(h)            Security deposits in excess of an amount equal to one month’s
rent under all leases for any part of the Property shall be deposited and
pledged so that the deposits cannot be used by Borrower without Lender’s
consent, except to return the same to the applicable Tenants upon the expiration
of their lease or to apply the same in connection with a tenant default. All
security deposits will be transferred to the purchaser at any foreclosure sale.

(i)              Any requests for Lender’s approval of a Lease or lease
amendment with a Major Tenant shall be made in writing and sent via Federal
Express (or other national carrier with receipt confirmation) and shall include
(A) a cover letter which states at the top of the letter in bold, capitalized
letters the following: “PLEASE TAKE NOTICE. THIS IS A REQUEST FOR APPROVAL OF A
LEASE [OR LEASE AMENDMENT] FOR THE [INSERT NAME OF PROPERTY SECURING LOAN, CITY
AND STATE][INSERT APPLICABLE LOAN NO.]. YOU HAVE TEN (10) BUSINESS DAYS FROM THE
DATE YOU RECEIVE THIS LETTER TO REVIEW AND APPROVE THE ACCOMPANYING LEASE [OR
LEASE AMENDMENT]. IF YOU DO NOT RESPOND WITHIN SUCH TEN (10) BUSINESS DAYS, YOU
MAY BE DEEMED TO HAVE APPROVED THE LEASE [OR LEASE AMENDMENT]”, and (B) a copy
of the proposed final draft of the Lease or lease amendment (the “Final Lease
Draft”), together with a redline against the standard form of lease (if
applicable) and all information reasonably required by Lender in order to
adequately review such request. Lender shall approve or disapprove such
submitted Lease or lease amendment within ten (10) business days after receipt
by Lender of such request. If Lender shall fail to disapprove of any such
submitted Lease or lease amendment for which Lender’s approval has been
requested within such ten (10) business day period, Borrower shall submit a
second

37 

 

 

notice in writing via Federal Express (or other national carrier with receipt
confirmation) to Lender (“Borrower’s Second Notice”) which shall include (C) a
cover letter which states at the top of the letter in bold, capitalized letters
the following: “PLEASE TAKE NOTICE. THIS IS THE SECOND AND FINAL REQUEST FOR
APPROVAL OF A LEASE [OR LEASE AMENDMENT] FOR [INSERT NAME OF PROPERTY SECURING
LOAN, CITY AND STATE][INSERT APPLICABLE LOAN NO]. IF YOU DO NOT RESPOND WITHIN
FIVE (5) BUSINESS DAYS FROM THE DATE YOU RECEIVE THIS NOTICE, YOU WILL BE DEEMED
TO HAVE APPROVED THE LEASE [OR LEASE AMENDMENT]”, and (D) a copy of the Final
Lease Draft, together with a redline against the standard form (if applicable),
and all information reasonably required by Lender in order to adequately review
such request. If Lender shall fail to disapprove of any such submitted Lease or
lease amendment for which Lender’s approval has been requested within such five
(5) business day period, Lender shall be conclusively deemed to have approved
such submitted Lease or lease amendment. In the event substantive changes
materially affecting landlord and/or Lender’s position as landlord or potential
landlord under the Lease are made to the proposed Final Lease Draft after the
date such draft was delivered and approved or deemed approved by Lender,
Borrower shall deliver, for Lender’s approval a copy of the latest proposed
lease draft together with a redline to the version last viewed and approved by
Lender, and such process for approval outlined in this Section 5.1.11(i) shall
be followed for each such change. A final signed version of any Lease shall be
delivered to Lender within a reasonable time after such execution.

5.1.12          Material Agreements. Borrower shall (a) promptly perform and/or
observe all of the material covenants and agreements required to be performed
and observed by it under each Material Agreement to which it is a party, and do
all things necessary to preserve and to keep unimpaired its rights thereunder,
(b) promptly notify Lender in writing of the giving of any notice of any default
by any party under any Material Agreement of which it is aware and (c) promptly
enforce the performance and observance of all of the material covenants and
agreements required to be performed and/or observed by the other party under
each Material Agreement to which it is a party in a commercially reasonable
manner.

5.1.13          Performance by Borrower. Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document and the Environmental Indemnity executed and delivered by
Borrower.

38 

 

 

5.1.14          Costs of Enforcement/Remedying Defaults. In the event (a) that
the Security Instrument is foreclosed in whole or in part or the Note or any
other Loan Document or the Environmental Indemnity is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any Lien or mortgage or other security instrument prior to or subsequent to the
Security Instrument in which proceeding Lender is made a party, (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or Guarantor or an assignment by Borrower or Guarantor for the benefit
of its creditors, or (d) Lender shall remedy or attempt to remedy any Event of
Default hereunder, Borrower shall be chargeable with and agrees to pay all costs
incurred by Lender as a result thereof, including costs of collection and
defense (including reasonable attorneys’, experts’, consultants’ and witnesses’
fees and disbursements) in connection therewith and in connection with any
appellate proceeding or post judgment action involved therein, which shall be
due and payable on demand, together with interest thereon at the Default Rate
from the date incurred by Lender to the date of payment to Lender, and together
with all required service or use taxes.

5.1.15          Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership and leasing of the Property. Borrower will qualify to do
business and will remain in good standing under the laws of each jurisdiction as
and to the extent the same are required for the ownership and leasing of the
Property. Borrower shall at all times cause the Property to be maintained as a
retail shopping center (the “Use”). Borrower, at its sole cost and expense,
shall keep the Property in good order, condition and repair, and make all
necessary structural and non-structural, ordinary and extraordinary repairs to
the Property and the Improvements.

5.1.16          Use. Borrower shall use, or cause to be used, the Property
continuously for the current Use. Borrower shall not use, or permit the use of,
the Property for any other use without the prior written consent of Lender.
Borrower shall not file or record a declaration of condominium, master mortgage
or deed of trust or any other similar document evidencing the imposition of a
so-called “condominium regime” whether superior or subordinate to the Security
Instrument and Borrower shall not permit any part of the Property to be
converted to, or operated as, a “cooperative apartment house” whereby the
tenants or occupants participate in the ownership, management or control of any
part of the Property.

5.1.17          Collateral Security Instruments. Borrower covenants and agrees
that if Lender at any time holds additional security for any obligations secured
by the Security Instrument, it may enforce its rights and remedies with respect
to the security, at its option, either before, concurrently or after a sale of
the Property is made pursuant to the terms of the Security Instrument. Lender
may apply the proceeds of the additional security to the Loan without affecting
or waiving any right to any other security, including the security under the
Security Instrument, and without waiving any breach or default of Borrower under
the Security Instrument or any other Loan Document or the Environmental
Indemnity.

39 

 

 

5.1.18          Suits and Other Acts to Protect the Property.

(a)             Borrower shall immediately notify Lender of the commencement, or
receipt of notice, of any and all actions or proceedings or other material
matter or claim (i) affecting the Property, and/or (ii) arising under any of the
Leases or that is connected with the obligations, duties or liabilities of the
landlord, Tenant or any guarantor under any Lease, and/or (iii) affecting the
interest of Lender under the Loan Documents or the Environmental Indemnity or
the Guaranty (collectively, “Actions”). Borrower shall appear in and defend any
Actions.

(b)            Lender shall have the right, at the cost and expense of Borrower,
to institute, maintain and participate in Actions and take such other action, as
it may deem appropriate in the good faith exercise of its discretion to preserve
or protect the Property and/or the interest of Lender under the Loan Documents
or the Environmental Indemnity or the Guaranty. Any money paid by Lender under
this Section 5.1.18 shall be reimbursed to Lender in accordance with Section
12.13 hereof.

5.1.19          Intentionally Omitted.

5.1.20          Special Purpose Entity/Separateness.

(a)             Borrower shall be and shall continue to be a Special Purpose
Entity.

(b)            The Property will continue to have, “single asset real estate”
status as defined by Section 101(51)(B) of the Bankruptcy Code.

(c)             The organizational documents of Borrower, as in effect on the
date hereof, have been approved by Lender and such organizational documents
shall not be modified, amended or revised without the prior written consent of
Lender.

(d)            Borrower shall not violate or cause to be violated any
assumptions made with respect to Borrower and its direct or indirect owners or
affiliates in the Non-Consolidation Opinion.

(e)             The covenants set forth in this Section 5.1.20 shall survive for
so long as any amount remains payable to Lender under this Agreement or any
other Loan Document.

5.1.21          Personal Property. Borrower will notify Lender of, and will
protect, defend and indemnify Lender against, all claims and demands of all
persons at any time claiming any rights or interest in the Personal Property.
The Personal Property shall not be used or bought for personal, family, or
household purposes, but shall be bought and used solely for the purpose of
carrying on Borrower’s business. Borrower will not remove the Personal Property
without the prior written consent of Lender, except the items of Personal
Property which are consumed or worn out in ordinary usage shall be promptly
replaced by Borrower with other Personal Property of value equal to or greater
than the value of the replaced Personal Property.

40 

 

 

5.1.22          Alterations. Notwithstanding anything contained herein to the
contrary, Lender’s prior approval shall be required in connection with any
alterations to any Improvements (a) that may have a Material Adverse Change, (b)
the cost of which (including any related alteration, improvement or replacement)
is reasonably anticipated to exceed the Alteration Threshold or (c) that are
structural in nature, which approval may be granted or withheld in Lender’s sole
discretion. If the total unpaid amounts incurred and to be incurred with respect
to any alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) U.S. Obligations, (iii)
other security acceptable to Lender, or (iv) a completion bond acceptable to
Lender as to the form and issuer of same. Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements over the Alteration Threshold.

5.1.23          Distributions. During the continuance of an Event of Default,
Borrower shall make no further distributions to its partners, members or
shareholders, as applicable. For so long as no Event of Default is continuing,
Borrower shall be permitted to make distributions or dividends to its partners,
members, or shareholders. For so long as distributions made by Borrower to
Guarantor are permitted under the Loan Documents, Guarantor is freely permitted
to further distribute or dividend such sums from Borrower to Guarantor’s
partners, members or shareholders and Guarantor is not restricted from making
distributions or dividends of funds from any other source.

Section 5.2              Borrower Negative Covenants. From the date hereof until
the Debt is paid in full, Borrower hereby covenants and agrees with Lender that:

5.2.1             Due on Sale and Encumbrance; Transfers of Interests. Subject
to the provisions of Article VIII hereof, without the prior written consent of
Lender, neither Borrower nor any other Person having a direct or indirect
ownership or beneficial interest in Borrower shall sell, convey, mortgage,
grant, bargain, encumber, pledge, assign or otherwise Transfer any interest,
direct or indirect, in the Borrower, the Property or any part thereof, whether
voluntarily or involuntarily, except as expressly permitted in the Security
Instrument and this Agreement.

41 

 

 

5.2.2             Liens. Borrower shall not create, incur, assume or suffer to
exist any Lien on any portion of the Property (including any tax liens or
assessment liens to secure repayment of any loan or other financing including,
without limitation, any Property-Assessed Clean Energy loan) except for
Permitted Encumbrances. Subject to the immediately following sentence, if any
Lien is recorded against the Property or any part of the Property, Borrower
shall either obtain a discharge and release of such Lien or fully bond over such
lien to the satisfaction of Lender and have such lien discharged of record, in
either case within thirty (30) days after receipt of notice of its existence.
After prior notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, conducted in good faith and with due diligence,
the amount or validity of any claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon the Property (collectively, “Claims”);
provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (iii) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Claims, together with all
costs, interest and penalties which may be payable in connection therewith;
(v) such proceeding shall suspend the collection of such Claims from the
Property; and (vi) to the extent security is not required to be posted in
connection with the legal proceeding, and the Claim is for more than $500,000,
Borrower shall deposit with Lender cash, or other security as may be reasonably
approved by Lender, in an amount equal to 125% of the contested amount (or such
higher amount as may be required by applicable law), to insure the payment of
any such Claims, together with all interest and penalties thereon. Lender may
pay over any such cash or other security held by Lender to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is established.

5.2.3             Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property, or (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents.

5.2.4             Change in Business. Borrower shall not enter into any line of
business other than the ownership and operation of the Property.

5.2.5             Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than with respect to terminations of
Leases in accordance herewith) owed to Borrower by any Person, except for
adequate consideration and in the ordinary course of Borrower’s business.

42 

 

 

5.2.6             Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the partners
of Borrower except in the ordinary course of business and on terms which are
fully disclosed to Lender in advance and are no less favorable to Borrower or
such Affiliate than would be obtained in a comparable arm’s length transaction
with an unrelated third party.

5.2.7             Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in the Use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender. The zoning approval for
the Property is not dependent upon the ownership or use of any property which is
not encumbered by the Security Instrument.

5.2.8             Assets. Borrower shall not purchase or own any property other
than the Property and any property necessary or incidental to the ownership and
operation of the Property.

5.2.9             No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

5.2.10          Principal Place of Business; Chief Executive Office; Books and
Records. Borrower shall not (i) change its principal place of business or name
from the address and name set forth in the introductory paragraph hereof
without, in each instance, (A) giving Lender at least thirty (30) days’ prior
written notice thereof and (B) taking all action required by Lender for the
purpose of perfecting and/or protecting the Lien and security interest of Lender
created pursuant to this Agreement and the other Loan Documents or (ii) change
its organizational structure without (A) obtaining the prior written consent of
Lender and (B) taking all action reasonably required by Lender for the purpose
of perfecting or protecting the Lien and security interest of Lender created
pursuant to this Agreement and the other Loan Documents. At the request of
Lender, Borrower shall execute a certificate in form reasonably satisfactory to
Lender listing the trade names under which Borrower intends to operate the
Property, and representing and warranting that Borrower does business under no
other trade name with respect to the Property.

5.2.11          ERISA. Borrower will not be reconstituted as a Plan or as an
entity whose assets constitute “plan assets”.

43 

 

 

5.2.12          Material Agreements. Borrower shall not, without Lender’s prior
written consent, such consent not to be unreasonably withheld: (a) enter into
any Material Agreement, (b) surrender or terminate any Material Agreement to
which it is a party (unless the other party thereto is in material default and
the termination of such Material Agreement would be commercially reasonable and
then only if Borrower shall have provided to Lender not less than five (5)
Business Days’ notice of such termination and such termination would not be
reasonably expected to result in a Material Adverse Change), (c) increase or
consent to the increase of the amount of any fees or charges payable by Borrower
under any Material Agreement, except for such increases as are expressly
provided for therein, or (d) modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under any Material Agreement.

5.2.13          Improvements. Borrower shall abstain from, and not permit the
commission of waste to the Property and shall not remove or alter in any
substantial manner, the structure or character of any Improvements without the
prior written consent of Lender. Construction of the Improvements on the
Property is complete.

5.2.14          Intentionally Omitted.

VI.insurance, casualty and condemnation

Section 6.1              Insurance.

6.1.1             Insurance Policies.

(a)             During the term of the Loan, Borrower at its sole cost and
expense must provide insurance policies and certificates of insurance for types
of insurance described below all of which must be satisfactory to Lender as to
form of policy, amounts, deductibles, sublimits, types of coverage, exclusions
and the companies underwriting these coverages. In no event shall such policies
be terminated or otherwise allowed to lapse. Borrower shall be responsible for
its own deductibles. Borrower shall also pay for any insurance, or any increase
of policy limits, not described in this Agreement which Borrower requires for
its own protection or for compliance with government statutes. Borrower’s
insurance shall be primary and without contribution from any insurance procured
by Lender including, without limitation, any insurance obtained by Lender
pursuant to Section 6.1.1 (d) hereof.

44 

 

 

Policies of insurance shall be delivered to Lender in accordance with the
following requirements:

(i)              Property insurance on the Improvements and the fee estate of
Borrower insuring against any peril now or hereafter included within the
classification “All Risk” or “Special Perils,” in each case (1) in an amount
equal to 100% of the Full Replacement Cost of the Improvements with a waiver of
depreciation and with a Replacement Cost Endorsement; (2) containing an agreed
amount endorsement with respect to the Improvements waiving all co-insurance
provisions; (3) providing for no deductible in excess of $250,000.00; and
(4) containing no margin clause unless approved by Lender and (5) containing
Ordinance or Law Coverage, Operation of Building Laws, Demolition Costs and
Increased Cost of Construction in an amount reasonably required by Lender or if
any of the Improvements or the use of the Property constitute non-conforming
structures then in the amount of 100% of the Full Replacement Cost. The Full
Replacement Cost shall be determined from time to time by an appraiser or
contractor designated and paid by Borrower and approved by Lender or by an
engineer or appraiser in the regular employ of the insurer. The “Full
Replacement Cost” for purposes of this Article VI shall mean the estimated total
cost of construction required to replace the Improvements with a substitute of
like utility, and using modern materials and current standards, design and
layout. For purposes of calculating Full Replacement Cost, it shall include all
customary direct (hard) costs, indirect (soft) costs and other costs included in
the Marshall Valuation Service published by Marshall & Swifts.

(ii)            Commercial General Liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (1) to be on the so-called “occurrence” form
with a combined single limit of not less than Fifty Million Dollars
($50,000,000.00); (2) to continue at not less than this limit; and (iii) to
cover at least the following hazards: (a) premises and operations; (b) products
and completed operations on an “if any” basis; (c) independent contractors;
(d) blanket contractual liability for all written and oral contracts; and
(e) contractual liability covering the indemnities contained in this Agreement
and the other Loan Documents to the extent available. The required limit may be
satisfied through a combination of Primary and Excess Liability policies.

45 

 

 

(iii)          Business Income insurance in an amount sufficient to prevent
Borrower from becoming a co-insurer within the terms of the applicable policies,
and sufficient to recover twelve (12) months Business Income and with an
Extended Period of Indemnity (“EPI”) of 12 months. The amount of such insurance
shall be increased from time to time during the term of the Loan as and when new
leases and renewal leases are entered into and rents payable increase or the
annual estimate of gross income from occupancy of the Property increases to
reflect such rental increases.

(iv)          If Lender determines at any time that any part of the Improvements
or fee estate of Borrower is located in an area identified on a Flood Hazard
Boundary Map or Flood Insurance Rate Map issued by the Federal Emergency
Management Agency as having special flood hazards and flood insurance has been
made available, Borrower will maintain a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
with a generally acceptable insurance carrier, in an amount not less than the
maximum amount of insurance which is available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as amended. In addition Difference in
Conditions (DIC) insurance and/or excess insurance from and against all losses,
damages, costs, expenses, claims and liabilities related to or arising from acts
of flood, of such types, in such amounts, with such deductibles, issued by such
companies, and on such forms of insurance policies as required by Lender, if
Lender determines at any time that any part of the Property is located in Flood
Zone A or V.

(v)            During the period of any construction or renovation or alteration
of the Improvements, and only if the Property insurance (as described in Section
6.1.1(a)(i) above) form does not otherwise provide coverage, a so-called
“Builder’s All Risk” insurance policy in non-reporting form for any Improvements
under construction, renovation or alteration including, without limitation, for
demolition and increased cost of construction or renovation, in an amount
approved by Lender including an Occupancy endorsement and Worker’s Compensation
Insurance covering all persons engaged in the construction, renovation or
alteration in an amount at least equal to the minimum required by statutory
limits of the State.

(vi)          If applicable, Workers’ Compensation insurance, subject to the
statutory limits of the State, and employer’s liability insurance with a limit
of at least $1,000,000 per accident and per disease per employee, and $1,000,000
for disease in the aggregate in respect of any work or operations on or about
the Property, or in connection with the Property or its operations (if
applicable).

46 

 

 

(vii)        Boiler & Machinery, or Equipment Breakdown Coverage, insurance
covering the major components of the central heating, air conditioning and
ventilating systems, boilers, other pressure vessels, high pressure piping and
machinery, elevators and escalators, if any, and other similar equipment
installed in the Improvements, in an amount equal to one hundred percent (100%)
of the full replacement cost of all equipment installed in, on or at the
Improvements. These policies shall insure against physical damage to and loss of
occupancy and use of the Improvements arising out of an accident or breakdown.

(viii)      Insurance from and against all losses, damages, costs, expenses,
claims and liabilities related to or arising from acts of terrorism, of such
types, in such amounts, with such deductibles, issued by such companies, and on
such forms of insurance policies as required by Lender.

(ix)          If applicable, Business Automobile Insurance with a combined
single limit of not less than $1,000,000 per occurrence for bodily injury and
property damage arising out of the use of owned, non-owned, hired and/or leased
automotive equipment when such equipment is operated by Borrower, Borrower’s
employees or Borrower’s agents in connection with the Property.

(x)            Windstorm coverage, including coverage for Named Storms, in an
amount equal to the Full Replacement Cost, plus an amount equal to the business
income insurance and EPI contemplated in Subsection (a)(iii) of this Section
6.1.1 and on terms consistent with the commercial property insurance policy
required under Subsection (a)(i) of this Section 6.1.1, provided, however, that
the deductible for windstorm coverage shall not exceed the greater of
(i) $250,000 or (ii) five percent (5%) of the Full Replacement Cost.

(xi)          Environmental insurance policy between Navigators Specialty
Insurance Company and IREIT Pittsburgh Settlers Ridge, L.L.C., entered into on
October 1, 2015 and effective as of October 1, 2015, naming Lender as an
additional insured.

(xii)        Intentionally omitted.

(xiii)      Such other insurance (i) as may from time to time be required by
Lender to replace coverage against any hazard, which as of the date hereof is
insured against under any of the insurance policies described in Subsections
(a)(i) through (a)(xi) of this Section 6.1.1, and (ii) as may from time to time
be reasonably required by Lender against other insurable hazards, including, but
not limited to, vandalism, earthquake, environmental, sinkhole and mine
subsidence.

47 

 

 

(b)            Lender’s interest must be clearly stated by endorsement in the
insurance policies described in this Section 6.1.1 as follows:

(i)              The policies of insurance referenced in Subsections (a)(i),
(a)(iii), (a)(iv), (a)(v), (a)(vii), (a)(x) and (a)(xi) of this Section 6.1.1
shall identify Lender under the New York Standard Mortgagee Clause
(non-contributory) endorsement.

(ii)            The insurance policies referenced in Sections 6.1.1 (a)(ii) and
6.1.1 (a)(ix) shall name Lender as an additional insured.

(iii)          The policies of insurance referenced in Section 6.1.1 (a)(viii)
shall name Lender in such form and manner as Lender shall require.

(iv)          All of the policies referred to in Section 6.1.1 shall provide for
at least thirty (30) days’ written notice to Lender in the event of policy
cancellation and/or material change.

(c)             All the insurance companies must be authorized to do business in
New York State and the State and be approved by Lender. The insurance companies
must have a general policy rating of A.M. Best “Excellent” or better and a
financial class of X or better by A.M. Best. So called “Cut-through”
endorsements shall not be permitted. If there are any Securities issued with
respect to this Loan which have been assigned a rating by a Rating Agency, the
insurance company shall have a claims paying ability rating by such Rating
Agency equal to or greater than the rating of the highest class of the
Securities. Borrower shall deliver evidence satisfactory to Lender of payment of
premiums due under the insurance policies.

(d)            Certified copies of the policies, and any endorsements, shall be
made available for inspection by Lender upon request. If Borrower fails to
obtain or maintain insurance policies and coverages as required by this Section
6.1.1 (“Required Insurance”) then Lender shall have the right but shall not have
the obligation immediately to procure any Required Insurance at Borrower’s cost.

(e)             Borrower shall be required during the term of the Loan to
continue to provide Lender with original renewal policies or replacements of the
insurance policies referenced in Section 6.1.1(a). Lender may accept
Certificates of Insurance, if satisfactory to Lender, evidencing insurance
policies referenced in this Section 6.1.1 instead of requiring the actual
policies. Lender shall be provided with renewal Certificates of Insurance, or
Binders, prior to each expiration. The failure of Borrower to maintain the
insurance required under this Article VI shall not constitute a waiver of
Borrower’s obligation to fulfill these requirements.

(f)             All binders, policies, endorsements, certificates, and
cancellation notices are to be sent to the Lender’s Address for Insurance
Notification until changed by notice from Lender.

48 

 

 

(g)            If any policy referred to in Section 6.1.1 is written on a
blanket basis, a list of locations and their insurable values shall be provided,
as required by Lender. If the Property is located in an area for potential
catastrophic loss Borrower shall provide Lender with a Natural Hazard Loss
Analysis Report on an annual basis. This report is to be completed by a
recognized risk modeling company (e.g. RMS, EQE, AIR) approved by Lender.

6.1.2             Adjustment of Claims. Borrower hereby authorizes and empowers
Lender to settle, adjust or compromise any claims for damage to, or loss or
destruction of, all or a portion of the Property, regardless of whether there
are Insurance Proceeds available or whether any such Insurance Proceeds are
sufficient in amount to fully compensate for such damage, loss or destruction;
notwithstanding the foregoing, in the event of a Casualty where the loss does
not exceed $500,000, Borrower may settle and adjust such claim without Lender’s
consent, provided that (i) no Event of Default has occurred and is continuing,
and (ii) such adjustment is carried out in a commercially reasonable and timely
manner.

6.1.3             Assignment to Lender. To the extent the insurance requirements
in Section 6.1 are satisfied using a stand-alone policy(ies) covering only the
Property, then in the event of the foreclosure of the Security Instrument or
other transfer of the title to the Property in extinguishment of the Debt, all
right, title and interest of Borrower in and to such insurance policy(ies), or
premiums or payments in satisfaction of claims or any other rights under these
insurance policy(ies) shall pass to the transferee of the Property.
Notwithstanding the foregoing, to the extent the insurance requirements in
Section 6.1 are satisfied using a blanket policy, then in the event of the
foreclosure of the Security Instrument or other transfer of the title to the
Property in extinguishment of the Debt, all right, title and interest of
Borrower in and to any premiums or payments in satisfaction of claims or any
other rights under such insurance policy(ies) relating to the Property shall
pass to the transferee of the Property.

Section 6.2              Casualty and Condemnation.

6.2.1             Casualty.

(a)             Borrower shall give prompt written notice to Lender of any
Casualty (i) where the cost to restore is $100,000 or more, (ii) which causes or
is reasonably likely to cause a Material Adverse Change, or (iii) which occurs
during the continuance of an Event of Default, whether or not required to be
insured against. The notice shall describe the nature and cause of the Casualty
and the extent of the damage to the Property. Borrower covenants and agrees to
commence and diligently pursue to completion the Restoration.

49 

 

 

(b)            Borrower assigns to Lender all Insurance Proceeds which Borrower
is entitled to receive in connection with a Casualty whether or not such
insurance is required under this Agreement. Subject to the rights of any Tenants
at the Property existing as of the date hereof pursuant to Leases delivered to
Lender prior to the Closing Date, in the event of any Casualty, and provided
(1) an Event of Default does not currently exist, and (2) Lender has determined
that (i) there has not been an Impairment of the Security, and (ii) the repair,
restoration and rebuilding of any portion of the Property that has been
partially damaged or destroyed (the “Restoration”) can be accomplished in full
compliance with all Legal Requirements to the same condition, character and
general utility as nearly as possible to that existing prior to the Casualty and
at least equal in value as that existing prior to the Casualty, the Net Proceeds
shall be applied to the Cost of Restoration in accordance with the terms of this
Article VI. Lender shall hold and disburse the Net Proceeds to the Restoration.

(c)             If the Net Proceeds are to be used for the Restoration in
accordance with this Article VI, Borrower shall comply with Lender’s
Requirements For Restoration as set forth in Section 6.2.3 below. Upon
Borrower’s satisfaction and completion of the Requirements For Restoration and
upon confirmation that there is no Event of Default then existing, Lender shall
pay any remaining Restoration Funds (as defined in Section 6.2.3(a) below) then
held by Lender to Borrower.

(d)            In the event that the conditions for Restoration set forth in
this Section have not been met, Lender may, at its option, apply the Net
Proceeds to the reduction of the Debt in such order as Lender may determine and
Lender may declare the entire Debt immediately due and payable. After payment in
full of the Debt, any remaining Restoration Funds shall be paid to Borrower.

6.2.2             Condemnation.

(a)             Subject to the rights of any Tenants at the Property existing as
of the date hereof pursuant to Leases delivered to Lender prior to the Closing
Date, if the Property or any part of the Property is taken by reason of any
Condemnation, Lender shall be entitled to any Award. At its option, Lender shall
be entitled to commence, appear in and prosecute in its own name any action or
proceeding or to make any compromise or settlement in connection with such
Condemnation. Borrower hereby irrevocably constitutes and appoints Lender as its
attorney-in-fact, which appointment is coupled with an interest, to commence,
appear in and prosecute any action or proceeding or to make any compromise or
settlement in connection with any such Condemnation.

50 

 

 

(b)            Borrower assigns to Lender any and all Awards which Borrower is
entitled to receive. Subject to the rights of any Tenants at the Property
existing as of the date hereof pursuant to Leases delivered to Lender prior to
the Closing Date, in the event of any Condemnation, and provided (1) an Event of
Default does not currently exist, and (2) Lender has determined that (i) there
has not been an Impairment of the Security, and (ii) the Restoration of any
portion of the Property that has not been taken can be accomplished in full
compliance with all Legal Requirements to the same condition, character and
general utility as nearly as possible to that existing prior to the taking and
at least equal in value as that existing prior to the taking, then Borrower
shall commence and diligently pursue to completion the Restoration. Lender shall
hold and disburse the related Net Proceeds to the Restoration.

(c)             In the event the Net Proceeds are to be used for the
Restoration, Borrower shall comply with Lender’s Requirements For Restoration as
set forth in Section 6.2.3 below. Upon Borrower’s satisfaction and completion of
the Requirements For Restoration and upon confirmation that there is no Event of
Default then existing, Lender shall pay any remaining Restoration Funds (as
defined in Section 6.2.3(a) below) then held by Lender to Borrower.

(d)            In the event that the conditions for Restoration set forth in
this Section have not been met, Lender may, at its option, apply the Net
Proceeds to the reduction of the Debt in such order as Lender may determine and
Lender may declare the entire Debt immediately due and payable. After payment in
full of the Debt, any remaining Restoration Funds shall be paid to Borrower.

6.2.3             Requirements For Restoration. Unless otherwise expressly
agreed in a writing signed by Lender, the following are the “Requirements for
Restoration”:

(a)             In the event that (i) the work related to any applicable
Restoration has a projected total cost in excess of $500,000, (ii) an Event of
Default has occurred and is continuing, or (iii) the applicable Restoration is
of a Casualty that has had a Material Adverse Change, prior to the commencement
of any Restoration work (the “Work”), Borrower shall provide Lender for its
review and written approval (i) complete plans and specifications for the Work
which (A) have been approved by all required governmental authorities, (B) have
been approved by an architect satisfactory to Lender (the “Architect”) and (C)
are accompanied by Architect’s signed statement of the total estimated cost of
the Work (the “Approved Plans and Specifications”); (ii) the amount of money
which Lender reasonably determines will be sufficient when added to the Net
Proceeds to pay the entire cost of the Restoration (collectively referred to as
the “Restoration Funds”); (iii) evidence that the Approved Plans and
Specifications and the Work are in compliance with all Legal Requirements;
(iv) an executed contract for construction with a contractor satisfactory to
Lender (the “Contractor”) in a form approved by Lender in writing; and (v) a
surety bond and/or guarantee of payment with respect to the completion of the
Work. The bond or guarantee shall be satisfactory to Lender in form and amount
and shall be signed by a surety or other entities who are acceptable to Lender.
With respect to any applicable Restoration that has a projected cost of less
than or equal to $500,000 and for which Lender’s consent is not otherwise
required with respect thereto, Borrower shall provide to Lender a copy of the
Approved Plans and Specifications and the Construction Contract (and for the
avoidance of doubt, Lender’s approval shall not be required in connection
therewith).

51 

 




(b)            Borrower shall not commence the Work, other than temporary work
to protect the Property or prevent material interference with business, until
Borrower shall have complied with the requirements of Subsection (a) of this
Section 6.2.3. So long as there does not currently exist an Event of Default and
the following conditions have been complied with or, in Lender’s discretion,
waived, Lender shall disburse the Restoration Funds in increments to Borrower,
from time to time as the Work progresses:

(i)              Architect shall be in charge of the Work.

(ii)            Lender shall disburse the Restoration Funds directly or through
escrow with a title company selected by Borrower and approved by Lender, upon
not less than ten (10) days’ prior written notice from Borrower to Lender and
Borrower’s delivery to Lender of (A) Borrower’s written request for payment (a
“Request for Payment”) accompanied by a certificate by Architect in a form
satisfactory to Lender which states that (a) all of the Work completed to that
date has been completed in compliance with the Approved Plans and Specifications
and in accordance with all Legal Requirements, (b) the amount requested has been
paid or is then due and payable and is properly a part of the cost of the Work,
and (c) when added to all sums previously paid by Lender, the requested amount
does not exceed the value of the Work completed to the date of such certificate;
and (B) evidence satisfactory to Lender that the balance of the Restoration
Funds remaining after making the payments shall be sufficient to pay the balance
of the cost of the Work. Each Request for Payment shall be accompanied by
(x) waivers of liens covering that part of the Work previously paid for, if any
(y) a title search or by other evidence satisfactory to Lender that no
mechanic’s or materialmen’s liens or other similar liens for labor or materials
supplied in connection with the Work have been filed against the Property and
not discharged of record, and (z) an endorsement to the Title Insurance Policy
insuring that no encumbrance exists on or affects the Property other than the
Permitted Encumbrances.

(iii)          The final Request for Payment shall be accompanied by (i) a final
certificate of occupancy or other evidence of approval of appropriate
governmental authorities for the use and occupancy of the Improvements,
(ii) evidence that the Restoration has been completed in accordance with the
Approved Plans and Specifications and all Legal Requirements, (iii) evidence
that the costs of the Restoration have been paid in full, and (iv) evidence that
no mechanic’s or similar liens for labor or material supplied in connection with
the Restoration are outstanding against the Property, including final waivers of
liens covering all of the Work and an endorsement to the Title Insurance Policy
insuring that no encumbrance exists on or affects the Property other than the
Permitted Encumbrances.

52 

 

 

(c)             If (i) within sixty (60) days after the occurrence of any
damage, destruction or condemnation requiring Restoration, Borrower fails to
submit to Lender and receive Lender’s approval of plans and specifications or
fails to deposit with Lender the additional amount necessary to accomplish the
Restoration as provided in subparagraph (a) above, or (ii) after such plans and
specifications are approved by all such governmental authorities and Lender,
Borrower fails to commence promptly or diligently continue to completion the
Restoration, or (iii) Borrower becomes delinquent in payment to mechanics,
materialmen or others for the costs incurred in connection with the Restoration,
or (iv) there exists an Event of Default, then, in addition to all of the rights
herein set forth and after ten (10) days’ written notice of the non-fulfillment
of one or more of these conditions, Lender may apply the Restoration Funds to
reduce the Debt in such order as Lender may determine, and at Lender’s option
and in its sole discretion, Lender may declare the Debt immediately due and
payable together with the Prepayment Fee.

VII.PROPERTY MANAGEMENT

Section 7.1              The Management Agreement. Borrower shall cause Manager
to manage the Property in accordance with the Management Agreement. Borrower
shall (i) diligently perform and observe all of the terms, covenants and
conditions of the Management Agreement on the part of Borrower to be performed
and observed, (ii) promptly notify Lender of any notice to Borrower of any
default by Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement on the part of Borrower to
be performed and observed, and (iii) promptly deliver to Lender upon request, a
copy of each financial statement, business plan, capital expenditures plan,
report and estimate received by it under the Management Agreement. If Borrower
shall default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents or the Environmental Indemnity or the
Guaranty, and without waiving or releasing Borrower from any of its obligations
hereunder or under the Management Agreement, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act as may be
appropriate to cause all the material terms, covenants and conditions of the
Management Agreement on the part of Borrower to be performed or observed.

Section 7.2              Prohibition Against Termination or Modification.
Borrower shall not surrender, terminate, cancel, modify, renew or extend the
Management Agreement, or enter into any other agreement relating to the
management or operation of the Property with Manager or any other Person, or
consent to the assignment by the Manager of its interest under the Management
Agreement, in each case without the express consent of Lender (such consent not
to be unreasonably withheld). If at any time Lender consents to the appointment
of a new manager, such manager and Borrower shall, as a condition of Lender’s
consent, execute an assignment and subordination of management agreement in the
form then used by Lender. Notwithstanding the foregoing, and provided Manager
and Borrower ratify the Assignment of Management Agreement for such additional
term, Borrower may extend the Management Agreement for an additional term of
years on the same terms and conditions as the approved

53 

 

 

Management Agreement. Further notwithstanding the foregoing, Borrower may
terminate the Management Agreement and enter into a replacement management
agreement with Inland Commercial Real Estate Services LLC (“Inland Replacement
Manager”), provided (i) the replacement management agreement with Inland
Replacement Manager is in the same form as the Management Agreement, and (ii)
Borrower and Manager deliver an executed assignment and subordination of
management agreement in the form then used by Lender.

Section 7.3              Replacement of Manager. Lender shall have the right, in
its sole discretion, to require Borrower to replace the Manager upon prior
notice with a Person reasonably approved by Lender upon the occurrence of any
one or more of the following events: (i) at any time following the occurrence
and continuance of an Event of Default and/or (ii) if Manager shall be in
default of any material provision under the Management Agreement beyond any
applicable notice and cure period or if at any time the Manager has engaged in
gross negligence, fraud or willful misconduct.

VIII.PERMITTED TRANSFERS

Section 8.1              Permitted Transfers of Interest in Borrower. Borrower
shall not cause or permit: (i) the Property or any direct or indirect interest
in the Property, to be conveyed, transferred, assigned, encumbered, sold or
otherwise disposed of; or (ii) any transfer, assignment or conveyance of any
direct or indirect interest in Borrower or its partners, stockholders, members,
beneficiaries, or any of Borrower’s direct or indirect constituents or (iii) any
merger, reorganization, dissolution or other change in the ownership structure
of Borrower or any of the direct or indirect general partners or members of
Borrower, including, without limitation, any conversion of Borrower or any
direct or indirect general partner or member of Borrower to a limited
partnership, a limited liability partnership or a limited liability company
(collectively, a “Transfer” or “Transfers”).

The prohibitions on transfer shall not be applicable to (i) Transfers as a
result of the death of a natural person who is Borrower; (ii) Transfers in
connection with estate planning by a natural person to a spouse, son or daughter
or descendant of either, a stepson or stepdaughter or descendant of either or
(iii) each of the Transfers described on Exhibit B attached hereto.

Borrower shall pay all costs and expenses, including reasonable attorneys’ fees
and disbursements incurred by Lender in connection with any Transfer.

Section 8.2              Prohibition on Additional Financing. Borrower shall not
incur or permit the incurring of (i) any financing in addition to the Loan that
is secured by a lien, security interest or other encumbrance of any part of the
Property (including any loan or financing which is repaid by assessments or
other taxes related to the Property including, without limitation, any
Property-Assessed Clean Energy loan) or (ii) any pledge or encumbrance of a
partnership, member or shareholder or beneficial interest or other direct or
indirect interest in Borrower (collectively “Secondary Financing”).

54 

 

 

Section 8.3              Restrictions on Additional Obligations. During the term
of the Loan, Borrower shall not, without the prior written consent of Lender,
become liable with respect to any indebtedness or other obligation except for
(i) the Loan, (ii) Leases entered into in the ordinary course of owning and
operating the Property for the Use, (iii) other liabilities incurred in the
ordinary course of owning and operating the Property for the Use but excluding
any loans or borrowings, (iv) liabilities or indebtedness disclosed in writing
to and approved by Lender on or before the Closing Date, and (v) any other
single item of indebtedness or liability which does not exceed $100,000 or, when
aggregated with other items of indebtedness or liability, does not exceed
$250,000.

Section 8.4              Statements Regarding Ownership. Borrower agrees to
submit or cause to be submitted to Lender within thirty (30) days after December
3lst of each calendar year during the term of the Loan and ten (10) days after
any written request by Lender, a sworn, notarized certificate, signed by an
authorized (i) individual who is Borrower or one of the individuals comprising
Borrower, (ii) member of Borrower, (iii) partner of Borrower or (iv) officer of
Borrower, as the case may be, stating whether (x) any part of the Property, or
any interest in the Property, has been conveyed, transferred, assigned,
encumbered, or sold, and if so, to whom; (y) any conveyance, transfer, pledge or
encumbrance of any interest in Borrower has been made and if so, to whom; or
(z) there has been any change in the individual(s) comprising Borrower or in the
partners, members, stockholders or beneficiaries of Borrower from those on the
Closing Date, and if so, a description of such change or changes.

Section 8.5              Assumption. Borrower shall have a one-time right to
transfer the Property to a third party which is not an Identified Affiliate (as
defined in Exhibit B), subject to the following conditions:

(a)             there being no Event of Default under the Loan Documents, the
Environmental Indemnity or the Guaranty at the time of the transfer;

(b)            Lender’s approval of the transferee;

(c)             the General Transfer Requirements (as defined in Exhibit B
hereof) have been satisfied;

(d)            the Loan to Value Ratio of the Property at the time of the
transfer shall not be greater than 55% , and the Debt Yield of the Property at
the time of the transfer shall not be less than 11%;

(e)             Borrower or the transferee shall pay the applicable Transfer
Fee;

55 

 

 

(f)             the transferee shall expressly assume the Loan Documents and the
Environmental Indemnity in a manner satisfactory to Lender and an additional
guarantor acceptable to Lender shall execute the Guaranty and the Environmental
Indemnity with respect to events arising or occurring from and after the date of
the transfer, which additional guarantor must have (in the aggregate if more
than one) a net worth (excluding the value of the Property) of not less than the
aggregate net worth of the Guarantor (excluding the value of the Property) as of
the Closing Date;

(g)            the transferee must have a net worth not less than the net worth
of the Borrower as of the Closing Date;

(h)            the transferee must be experienced in the ownership, management
and leasing of properties similar to the Property; and

(i)              the Property shall continue to be managed by a Qualified
Manager;

(j)              Lender has received from counsel for such transferee, such
legal opinions as are reasonably necessary or appropriate, in form and substance
reasonably acceptable to Lender, including without limitation, enforceability
opinions, and to the extent such opinions were issued to Lender at the time the
Loan was made, substantive non-consolidation legal opinions and, to the extent
necessary, Delaware single member limited liability company legal opinions;

(k)            Borrower or transferee shall pay all costs and expenses incurred
by Lender in connection with the transfer, including title insurance premiums,
documentation costs and reasonable attorneys’ fees.

(l)              No transfer shall release Borrower or Guarantor from their
obligations under the Loan Documents, the Environmental Indemnity or the
Guaranty with respect to events arising or occurring prior to the date of
transfer.

IX.ENVIRONMENTAL HAZARDS

Section 9.1              Representations and Warranties. Borrower hereby
represents, warrants, covenants and agrees to and with Lender that (i) except as
set forth in the Phase I environmental report delivered to Lender by Borrower in
connection with the origination of the Loan (such report is referred to below as
the “Environmental Report”), neither Borrower nor, to Borrower’s knowledge, any
Tenant, subtenant or occupant of the Property, has at any time placed, suffered
or permitted the presence of any Hazardous Materials at, on, under, within or
about the Property except as expressly approved by Lender in writing and
(ii) all operations or activities upon the Property, and any use or occupancy of
the Property by Borrower are presently and shall in the future be in compliance
with all

56 

 

 

Requirements of Environmental Laws, (iii) Borrower will use commercially
reasonable efforts to assure that any Tenant, subtenant or occupant of the
Property shall in the future be in compliance with all Requirements of
Environmental Laws, (iv) all operations or activities upon the Property are
presently and shall in the future be in compliance with all Requirements of
Environmental Laws, (v) Borrower does not know of, and has not received, any
written or oral notice of other communication from any person or entity
(including, without limitation, a governmental entity) relating to Hazardous
Materials or Remedial Work pertaining thereto, of possible liability of any
person or entity pursuant to any Requirements of Environmental Laws, other
environmental conditions in connection with the Property, or any actual
administrative or judicial proceedings in connection with any of the foregoing,
(vi) Borrower shall not do or knowingly allow any Tenant or other user of the
Property to do any act that materially increases the dangers to human health or
the environment, poses an unreasonable risk of harm to any person or entity
(whether on or off the Property), impairs or may impair the value of the
Property, is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes waste, or violates any covenant, condition,
agreement or easement applicable to the Property, and (vii) Borrower has
truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Borrower and that is contained in Borrower’s files and records,
including, without limitation, any reports relating to Hazardous Materials in,
on, under or from the Property and/or to the environmental condition of the
Property.

Section 9.2              Remedial Work. In the event any Remedial Work is
required under any Requirements of Environmental Laws, Borrower shall perform or
cause to be performed the Remedial Work in compliance with the applicable law,
regulation, order or agreement. All Remedial Work shall be performed by one or
more contractors, selected by Borrower and approved in advance in writing by
Lender, and under the supervision of a consulting engineer, selected by Borrower
and approved in advance in writing by Lender. All costs and expenses of Remedial
Work shall be paid by Borrower including, without limitation, the charges of the
contractor(s) and/or the consulting engineer, and Lender’s reasonable
attorneys’, architects’ and/or consultants’ fees and costs incurred in
connection with monitoring or review of the Remedial Work. In the event Borrower
shall fail to timely commence, or cause to be commenced, or fail to diligently
prosecute to completion, subject to Force Majeure, the Remedial Work, Lender
may, but shall not be required to, cause such Remedial Work to be performed,
subject to the provisions of Section 12.13 of this Agreement.

Section 9.3              Environmental Site Assessment. Lender shall have the
right, at any time and from time to time, to undertake, at the expense of
Borrower, an environmental site assessment on the Property, including any
testing that Lender may determine, in its reasonable discretion, is necessary or
desirable to ascertain the environmental condition of the Property and the
compliance of the Property with Requirements of Environmental Laws. Borrower
shall cooperate fully with Lender and its consultants performing such
assessments and tests.

57 

 

 

Section 9.4              Unsecured Obligations. No amounts which may become
owing by Borrower to Lender under this Article IX or under any other provision
of this Agreement as a result of a breach of or violation of this Article IX
shall be secured by the Security Instrument. The obligations shall continue in
full force and effect and any breach of this Article IX shall constitute an
Event of Default. The lien of the Security Instrument shall not secure (i) any
Unsecured Obligations, or (ii) any other obligations to the extent that they are
the same or have the same effect as any of the Unsecured Obligations. The
Unsecured Obligations shall continue in full force, and any breach or default of
any such obligations shall constitute a breach or default under this Agreement
but the proceeds of any foreclosure sale shall not be applied against Unsecured
Obligations. Nothing in this Section shall in any way limit or otherwise affect
the right of Lender to obtain a judgment in accordance with applicable law for
any deficiency in recovery of all obligations that are secured by the Security
Instrument following foreclosure, notwithstanding that the deficiency judgment
may result from diminution in the value of the Property by reason of any event
or occurrence pertaining to Hazardous Materials or any Requirements of
Environmental Laws.

X.PARTICIPATION AND SALE OF LOAN

Section 10.1          Sale of Loan/Participation. Lender may, at no cost to
Borrower or Guarantor, sell, transfer or assign all or any portion of its
interest or one or more participation interests in the Loan, the Loan Documents,
the Guaranty and the Environmental Indemnity at any time and from time to time,
including, without limitation, its rights and obligations as servicer of the
Loan. Lender may issue mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement, including depositing the Loan Documents, the Guaranty and the
Environmental Indemnity with a trust that may issue securities (the
“Securities”). Lender may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Securities (collectively, the
“Investor”) or any Rating Agency rating such Securities and each prospective
Investor, all documents and information which Lender now has or may hereafter
acquire relating to the Loan and to Borrower or any Guarantor and the Property,
whether furnished by Borrower, any Guarantor or otherwise, as Lender determines
necessary or desirable.

58 

 

 

Lender, without in any way limiting Lender’s other rights hereunder, in its sole
and absolute discretion, shall have the right to divide the Loan into two or
more tranches which may be evidenced by two or more notes, which notes may be
pari passu or senior/subordinate, provided that (i) the aggregate principal
amount of the notes immediately following such division shall equal the
outstanding principal balance of the Loan and (ii) the weighted average interest
rate of the Loan immediately following such division shall equal the interest
rate which was applicable to the Loan immediately prior to such division.
Borrower shall cooperate with reasonable requests of Lender in order to divide
the Loan and shall execute and deliver such documents as shall reasonably be
required by Lender in connection therewith, including, without limitation, new
notes to replace the original Note, all in form and substance reasonably
satisfactory to Lender, provided that such documents shall contain terms,
provisions and clauses (x) no less favorable to Borrower than those contained
herein and in the Note, and (y) which do not increase Borrower’s obligations
hereunder or decrease Borrower’s rights under the Loan Documents. In the event
Borrower fails to execute and deliver such documents to Lender within five (5)
Business Days following such request by Lender, Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such transactions, Borrower ratifying all that such attorney
shall do by virtue thereof.

Section 10.2          Cooperation. Borrower will cooperate, at no cost to
Borrower or Guarantor, with Lender and the Rating Agencies in furnishing such
information and providing such other assistance, reports and legal opinions as
Lender may reasonably request in connection with any such transaction. In
addition, Borrower acknowledges that Lender may release or disclose to potential
purchasers or transferees of the Loan, or potential participants in the Loan,
originals or copies of the Loan Documents, the Guaranty, the Environmental
Indemnity, title information, engineering reports, financial statements,
operating statements, appraisals, Leases, rent rolls, and all other materials,
documents and information in Lender’s possession or which Lender is entitled to
receive under the Loan Documents, the Guaranty, and the Environmental Indemnity
with respect to the Loan, Borrower, any Guarantor or the Property. Borrower
shall also furnish to such Investors or such prospective Investors or such
Rating Agency any and all information concerning the Property, the Leases, the
financial condition of Borrower or any Guarantor as may be requested by Lender,
any Investor or any prospective Investor or any Rating Agency in connection with
any sale, transfer or participation interest.

XI.DEFAULTS

Section 11.1          Event of Default.

Any of the following shall be deemed to be a material breach of Borrower’s
covenants in this Agreement and shall constitute a default (“Event of Default”):

59 

 

 

(a)             The failure of Borrower to pay any installment of principal,
interest or principal and interest, any required escrow deposit or any other sum
required to be paid under any Loan Document, whether to Lender or otherwise,
within seven (7) days of the due date of such payment;

(b)            The failure of Borrower to perform or observe any other term,
provision, covenant, condition or agreement under any Loan Document for a period
of more than thirty (30) days after receipt of notice of such failure; provided,
however, that if such failure is susceptible of cure but cannot reasonably be
cured within such thirty (30) day period and provided further that Borrower
shall have commenced to cure such failure within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such failure, such additional
period not to exceed one hundred twenty (120) days;

(c)             The filing by Borrower or one of the Guarantors (an “Insolvent
Entity”) of a voluntary petition or application for relief in bankruptcy, the
filing against an Insolvent Entity of an involuntary petition or application for
relief in bankruptcy which is not dismissed within sixty (60) days, or an
Insolvent Entity’s adjudication as a bankrupt or insolvent, or the filing by an
Insolvent Entity of any petition, application for relief or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law, code or regulation relating to
bankruptcy, insolvency or other relief for debtors, or an Insolvent Entity’s
seeking or consenting to or acquiescing in the appointment of any trustee,
custodian, conservator, receiver or liquidator of an Insolvent Entity or of all
or any substantial part of the Property or of any or all of the Rents, or the
making by an Insolvent Entity of any general assignment for the benefit of
creditors, or the admission in writing by an Insolvent Entity of its inability
to pay its debts generally as they become due (provided, however, the foregoing
prohibition on an Insolvent Entity making an admission in writing of its
inability to pay its debts shall not apply to such an admission to Lender or
Servicer or if the failure to make such admission would be a violation of
applicable law);

(d)            If any warranty, representation, certification, financial
statement or other information made or furnished at any time pursuant to the
terms of the Loan Documents, the Guaranty or the Environmental Indemnity by
Borrower, or by any person or entity otherwise liable under any Loan Document,
the Guaranty or the Environmental Indemnity shall be materially false or
misleading;

(e)             If Borrower shall suffer or permit the Property, or any part of
the Property, to be used in a manner that might (1) impair Borrower’s title to
the Property, (2) create rights of adverse use or possession, or (3) constitute
an implied dedication of any part of the Property;

(f)             If Guarantor, if any, shall default under the Guaranty executed
by Guarantor in favor of Lender dated as of the Closing Date; or

60 

 

 

(g)            Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in clause (c) above) and at
any time thereafter Lender may, in addition to any other rights or remedies
available to it pursuant to this Agreement, the Guaranty, the Environmental
Indemnity and the other Loan Documents or at law or in equity, take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and in and to the Property, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents, the Guaranty and the Environmental Indemnity against Borrower,
Guarantor and the Property, including, without limitation, all rights or
remedies available at law or in equity; and upon any Event of Default described
in clause (c) above, the Debt and all other obligations of Borrower hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 11.2          Remedies.

(a)             Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement or any of the
other Loan Documents or the Environmental Indemnity executed and delivered by,
or applicable to, Borrower or at law or in equity may be exercised by Lender at
any time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents or the Environmental Indemnity. Without limiting
the generality of the foregoing, if an Event of Default is continuing, to the
extent permitted by law, (i) Lender shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property and the
Security Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

61 

 

 

(b)            Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right from time to time to partially foreclose
the Security Instrument in any manner and for any amounts secured by the
Security Instrument then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) upon
the occurrence and during the continuance of an Event of Default for non-payment
of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments, or
(ii) in the event Lender elects to accelerate less than the entire outstanding
principal balance of the Loan, Lender may foreclose the Security Instrument to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Security Instrument as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instrument as reduced and modified following any such
partial foreclosure to secure payment of sums secured by the Security Instrument
and not previously recovered.

(c)             Any amounts recovered from the Property or any other collateral
for the Loan following the occurrence of an Event of Default may be applied by
Lender toward the payment of any interest and/or principal of the Loan and/or
any other amounts due under the Loan Documents in such order, priority and
proportions as Lender in its sole discretion shall determine.

(d)            During the continuance of an Event of Default, Borrower shall
make no further distributions to its partners, members or shareholders, as
applicable.

Section 11.3          Right to Cure Defaults. Lender may, but without any
obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder or being deemed to have cured
any Event of Default hereunder, make, do or perform any obligation of Borrower
hereunder in such manner and to such extent as Lender may deem necessary. Lender
is authorized to enter upon the Property for such purposes, or appear in,
defend, or bring any action or proceeding to protect its interest in the
Property for such purposes, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 11.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any action or proceeding shall bear
interest at the Default Rate, for the period after such cost or expense was
incurred to the date of payment to Lender. All such costs and expenses incurred
by Lender together with interest thereon calculated at the Default Rate shall be
deemed to constitute a portion of the Debt and be secured by the liens, claims
and security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.

62 

 

 

Section 11.4          Remedies Cumulative. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents or the Environmental Indemnity, or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singly, concurrently or otherwise, at such time and in such order
as Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon the occurrence of an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

Section 11.5          Duration of Events of Default. If any Event of Default
shall occur (irrespective of whether or not the same consists of an ongoing
condition, a one-time occurrence, or otherwise), the same shall be deemed to
continue at all times thereafter; provided, however, that such Event of Default
shall cease to continue only if Lender shall accept performance of the defaulted
obligation or shall execute and deliver a written agreement in which Lender
expressly states that such Event of Default has ceased to continue. Borrower
shall have no right to cure any Event of Default, and Lender shall not be
obligated under any circumstances whatsoever to accept such cure or performance
or to execute and deliver any such writing. Without limitation, this Section
shall govern in any case where reference is made in the Loan Documents, the
Guaranty and/or the Environmental Indemnity to (i) any “cure” (whether by use of
such word or otherwise) of any Event of Default, (ii) “during an Event of
Default,” “the continuance of an Event of Default” or “after an Event of Default
has ceased” (in each case, whether by use of such words or otherwise), or
(iii) any condition or event which continues beyond the time when the same
becomes an Event of Default.

XII.MISCELLANEOUS

Section 12.1          Successors and Assigns; Terminology. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender. The term “Borrower” shall include both the original Borrower and any
subsequent owner or owners of any of the Property. The term “Guarantor” shall
include both the original Guarantor and any subsequent or substituted Guarantor.
In this Agreement, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

63 

 

 

Section 12.2          Lender’s Discretion. Whenever pursuant to this Agreement
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender or any financial ratio is to
be calculated or determined, the decision of Lender to approve or disapprove or
to decide whether arrangements or terms are satisfactory or not satisfactory or
Lender’s calculation or determination shall (except as is otherwise expressly
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.

Section 12.3          Governing Law.

(a)             THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO
PURSUANT TO THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA AND SHALL IN ALL
RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS), INCLUDING WITH RESPECT TO THE CREATION, PERFECTION, PRIORITY
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS AGREEMENT,
THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF
DEFICIENCY JUDGMENTS

(b)            WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER
THIS AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA AND THE UNITED STATES DISTRICT COURT LOCATED IN PITTSBURGH IN
PENNSYLVANIA, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR
THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR THE
OTHER LOAN DOCUMENTS INSTRUMENT WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING
AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

64 

 

 

Section 12.4          Modification. Waiver in Writing. No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 12.5          Delay Not a Waiver. Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under any other Loan Document or the Environmental Indemnity,
shall operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, any other Loan Document or the Environmental Indemnity, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the other Loan Documents
or the Environmental Indemnity, or to declare an Event of Default for failure to
effect prompt payment of any such other amount.

Section 12.6          Notices. All notices, demands, requests, consents,
approvals or other communications (any of the foregoing, a “Notice”) required,
permitted, or desired to be given hereunder shall be in writing sent (i) by
registered or certified mail, postage prepaid, return receipt requested or
(ii) by nationally-recognized overnight commercial courier service, in each case
addressed to the party to be so notified at its address hereinafter set forth,
or to such other address as such party may hereafter specify in accordance with
the provisions of this Section 12.6. Any Notice shall be deemed to have been
received upon receipt or refusal to accept delivery, in each case as shown on
the return receipt or the receipt of such overnight commercial courier service.

65 

 

 

If to Lender:                Metropolitan Life Insurance Company

10 Park Avenue, 3rd Floor

PO Box 1902

Morristown, New Jersey 07962

Attention:Senior Managing Director, Real Estate Investments

Facsimile No. (973) 355-4430

 

with a copy to:            Metropolitan Life Insurance Company

10 Park Avenue, 3rd Floor

PO Box 1902

Morristown, New Jersey 07962

Attention:Associate General Counsel, Real Estate Investments

Facsimile No. (973) 355-4920

 

with a copy to:            Hunton & Williams LLP

200 Park Avenue

New York, New York 10166

Attention: Peter J. Mignone, Esq.

Facsimile: (917) 254-4639

 

If to Borrower:            IREIT Pittsburgh Settlers Ridge, L.L.C.
c/o Inland Real Estate Income Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention: President
Telephone: 630-218-8000
Facsimile: 630-368-2218

 

with a copy to:            The Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attn: Robert Baum, Esq., General Counsel

Telephone: Facsimile: 630-368-2218

 

66 

 

 

Section 12.7          Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR THE ENVIRONMENTAL
INDEMNITY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 12.8          Headings. The Article and/or Section headings and the
Table of Contents in this Agreement are inserted only as a matter of convenience
and for reference, and in no way define, limit, or describe the scope or intent
of any provisions of this Agreement

Section 12.9          Severability. If any provision of this Agreement should be
held unenforceable or void, then that provision shall be separated from the
remaining provisions and shall not affect the validity of this Agreement except
that if the unenforceable or void provision relates to the payment of any
monetary sum, then, Lender may, at its option, declare the Debt immediately due
and payable.

Section 12.10       Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 12.11       Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

67 

 

 

Section 12.12       Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement,
the other Loan Documents or the Environmental Indemnity, Lender or such agent,
as the case may be, has an obligation to act reasonably or promptly, neither
Lender nor its agents shall be liable for any monetary damages, and Borrower’s
sole remedy shall be limited to commencing an action seeking injunctive relief
or declaratory judgment. Any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 12.13       Expenses; Indemnity.

(a)             Borrower shall pay or, if Borrower fails to pay, reimburse
Lender upon receipt of notice from Lender, for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) Borrower’s ongoing performance of and compliance with
Borrower’s agreements and covenants contained in this Agreement, the other Loan
Documents and the Environmental Indemnity on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (ii) [reserved];
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement, the
other Loan Documents, the Environmental Indemnity and any other documents or
matters requested by Borrower; (iv) the filing and recording fees and expenses,
title insurance and reasonable fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred, in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (v) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation or otherwise, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Environmental
Indemnity, the Property, or any other security given for the Loan; and
(vi) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents, the Environmental Indemnity or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. All payments made, or funds
expended or advanced by Lender pursuant to the provisions of any Loan Document,
shall (1) become a part of the Debt, (2) bear interest at the Interest Rate from
the date such payments are made or funds expended or advanced, (3) become due
and payable by Borrower upon demand by Lender, and (4) bear interest at the
Default Rate from the date of such demand. Borrower shall reimburse Lender
within twenty (20) days after receipt of written demand for such amounts. If
Lender becomes a party (by intervention or otherwise) to any action or
proceeding affecting, directly or indirectly, Borrower, the Property or the
title thereto or Lender’s interest under the Security Instrument, or employs an
attorney to collect any of the Debt or to enforce performance of the
obligations, covenants and agreements of the Loan Documents, Borrower shall
reimburse Lender in accordance with this Section 12.13 for all expenses, costs,
charges and legal fees incurred by Lender (including, without limitation, the
fees and expenses of experts and consultants), whether or not suit is commenced.

68 

 



(b)            Borrower shall indemnify, defend and hold harmless Lender and its
officers, directors, agents, employees (and the successors and assigns of the
foregoing) (the “Lender Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for the
Lender Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Lender
Indemnitees shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against the Lender Indemnitees in any manner relating
to or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement, the other
Loan Documents or the Environmental Indemnity, or (ii) the use or intended use
of the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent that such Indemnified Liabilities arise from
the gross negligence, illegal acts, fraud or willful misconduct of the Lender
Indemnitees. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Lender Indemnitees.

Section 12.14       Waiver of Consequential Damages. Borrower covenants and
agrees that in no event shall Lender be liable for consequential damages, and to
the fullest extent permitted by law, Borrower expressly waives all existing and
future claims that it may have against Lender for consequential damages.

Section 12.15       Schedules and Exhibits Incorporated. The Schedules and
Exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 12.16       Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement, the other Loan Documents and the
Environmental Indemnity shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower,
other than a mandatory or compulsory counterclaim.

69 

 

 

Section 12.17       No Joint Venture or Partnership; No Third Party
Beneficiaries.

(a)             Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy in common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.

(b)            This Agreement, the other Loan Documents and the Environmental
Indemnity are solely for the benefit of Lender and nothing contained in this
Agreement, the other Loan Documents or the Environmental Indemnity shall be
deemed to confer upon anyone other than Lender and Borrower any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lender to make
the Loan hereunder are imposed solely and exclusively for the benefit of Lender
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.

Section 12.18       Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents or to Lender or any of its Affiliates shall be subject to the prior
approval of Lender; provided, however, this Section 12.18 shall not prohibit
Borrower or its Affiliates from filing this Agreement or any other Loan
Documents with a Governmental Authority if required by applicable law.

Section 12.19       Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, and shall not assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.

70 

 

 

Section 12.20       Waiver of Offsets/Defenses/Counterclaims. Borrower hereby
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents or otherwise to offset any obligations to make the payments required by
the Loan Documents or the Environmental Indemnity. No failure by Lender to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents or the Environmental Indemnity. No single or partial
exercise by Lender, or delay or omission in the exercise by Lender, of any right
or remedy under the Loan Documents shall preclude, waive or limit the exercise
of any other right or remedy. Lender shall at all times have the right to
proceed against any portion of, or interest in, the Property without waiving any
other rights or remedies with respect to any other portion of the Property. No
right or remedy under any of the Loan Documents is intended to be exclusive of
any other right or remedy but shall be cumulative and may be exercised
concurrently with or independently from any other right and remedy under any of
the Loan Documents or under applicable law.

Section 12.21       Conflict; Construction of Documents; Reliance. In the event
of any conflict between the provisions of this Agreement and any of the other
Loan Documents or the Environmental Indemnity, the provisions of this Agreement
shall control. The parties hereto acknowledge that they were represented by
competent counsel in connection with the negotiation, drafting and execution of
the Loan Documents and the Environmental Indemnity and that such Loan Documents
and the Environmental Indemnity shall not be subject to the principle of
construing their meaning against the party which drafted same. Borrower
acknowledges that, with respect to the Loan, Borrower shall rely solely on its
own judgment and advisors in entering into the Loan without relying in any
manner on any statements, representations or recommendations of Lender or any
parent, subsidiary or Affiliate of Lender. Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents, the Environmental Indemnity or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

71 

 

 

Section 12.22       Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Jones Lang LaSalle (“Broker”), and Borrower shall be
solely responsible for payment of all commissions, finder’s fees or similar
amounts due and payable to Broker pursuant to the terms of their separate
agreement, all of which commissions, finder’s fees or similar amounts shall be
paid to Broker by Borrower on the Closing Date. Borrower shall indemnify, defend
and hold Lender harmless from and against any and all claims, liabilities, costs
and expenses of any kind (including Lender’s reasonable attorneys’ fees and
disbursements) in any way relating to or arising from a claim by any Person
(including Broker) that such Person acted on behalf of Borrower or Lender in
connection with the transactions contemplated herein. The provisions of this
Section 12.22 shall survive the expiration and termination of this Agreement and
the payment of the Debt. Borrower acknowledges that Lender may have been
involved in other transactions with Broker, and Borrower agrees that it shall
have no rights against Lender or defenses to Borrower’s obligations under the
Loan Documents or the Environmental Indemnity due to any such relationship.

Section 12.23       Exculpation. Upon the occurrence of an Event of Default,
except as provided in this Section 12.23, Lender will look solely to the
Property and the security under the Loan Documents for the repayment of the Debt
and will not enforce a deficiency judgment against Borrower. However, nothing
contained in this Section shall limit the rights of Lender to proceed against
Borrower and the general partners of Borrower and/or Guarantor to enforce or to
recover any loss, damages, costs or expenses arising from the following, (i) any
Leases entered into by Borrower or its affiliates as Tenant; (ii) to recover
damages for fraud, material misrepresentation, material breach of warranty or
physical waste; (iii) to recover any Award or Insurance Proceeds or other
similar funds which have been misapplied by Borrower or which, under the terms
of the Loan Documents, should have been paid to Lender; (iv) to recover any
tenant security deposits, tenant letters of credit or other deposits or fees
paid to Borrower which have not been applied pursuant to the terms of the
applicable leases or prepaid rents for a period of more than 30 days; (v) to
recover Rents received by Borrower after the first day of the month in which an
Event of Default occurs and prior to the date Lender acquires title to the
Property which have not been applied to the Debt or in accordance with the Loan
Documents to operating and maintenance expenses of the Property; (vi) to recover
damages, costs and expenses arising from, or in connection with Article IX of
this Agreement pertaining to hazardous materials or the Environmental Indemnity;
(vii) to recover all amounts due and payable pursuant to Sections 11.3 and 12.13
of this Agreement and Sections 8.1 and 8.4 of the Security Instrument; (viii) to
recover costs and damages arising from Borrower’s failure to pay Insurance
Premiums or Taxes in the event Borrower is not required to deposit such amounts
with Lender pursuant to Article III of this Agreement to the extent that revenue
from the Property for the immediately preceding six (6) month period is
sufficient to pay such amounts; (ix) to recover damages arising from Borrower’s
failure to comply with Section 5.2.11 of this Agreement pertaining to ERISA, (x)
to recover any losses incurred as a result of any breach of Section 5.1.20,
and/or (xi) to recover any losses incurred as a result of the bankruptcy of
Manager or any Cash Management Affiliate.

72 

 

 

The limitation of liability set forth in this Section 12.23 shall not apply and
the Loan shall be fully recourse in the event that prior to the repayment of the
Loan, Borrower commences a voluntary bankruptcy or insolvency proceeding or an
involuntary bankruptcy or insolvency proceeding is commenced against Borrower
and is not dismissed within 90 days of filing; provided, however, such 90 day
period shall be extended to 120 days so long as Borrower diligently pursues to
dismiss such insolvency proceedings during such 90 day period. In addition, this
agreement shall not waive any rights which Lender would have under any
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Loan or to require that the Property shall continue to secure all of the
Loan.

Notwithstanding the foregoing, the Loan shall be fully recourse to the Borrower,
in the event there is a Transfer or Secondary Financing except as permitted in
the Loan Documents or otherwise approved in writing by Lender.

Section 12.24       Prior Agreements. This Agreement, the other Loan Documents
and the Environmental Indemnity contain the entire agreement of the parties
hereto and thereto in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, whether oral or
written, including, without limitation, the loan application, are superseded by
the terms of this Agreement, the other Loan Documents and the Environmental
Indemnity.

Section 12.25       Servicer.

(a)             At the option of Lender, the Loan may be serviced by a servicer
(the “Servicer”) selected by Lender and Lender may delegate all or any portion
of its responsibilities under this Agreement, the other Loan Documents and the
Environmental Indemnity to the Servicer pursuant to a servicing agreement (the
“Servicing Agreement”) between Lender and Servicer; provided that, so long as no
Event of Default shall have occurred and be continuing, the Servicer shall be
retained at Lender’s sole cost and expense.

(b)            Without limiting the foregoing, Servicer shall have the right to
exercise all rights of Lender and to enforce all obligations of Borrower,
Guarantor and other Persons pursuant to the terms and provisions of this
Agreement, the Note, the Guaranty, the Environmental Indemnity and the other
Loan Documents.

(c)             Borrower shall deliver to Servicer duplicate originals of all
notices, documents and other instruments which Borrower may or shall be required
to deliver to Lender pursuant to this Agreement, the Note, the other Loan
Documents and the Environmental Indemnity (and no delivery of such notices,
documents or other instruments by Borrower to Lender shall be of any force or
effect unless the same are simultaneously delivered to Servicer).

73 

 

 

Section 12.26       Replacement of Note. Upon notice to Borrower of the loss,
theft, destruction or mutilation of the Note, Borrower will execute and deliver,
in lieu of the original Note, a replacement note, identical in form and
substance to the Note and dated as of the Closing Date. Upon the execution and
delivery of the replacement note, all references in any of the Loan Documents or
the Environmental Indemnity to the Note shall refer to the replacement note.

Section 12.27       Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.

Section 12.28       Counterparts. This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original and all of which together shall constitute a single agreement.

Section 12.29       Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Security Instrument or any
of the other Loan Documents, Lender may at any time create a security interest
in all or any portion of its rights under this Agreement, the Note, the Security
Instrument and any other Loan Document (including, without limitation, the
advances owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

Section 12.30       Time Of The Essence. Time shall be of the essence with
respect to all of Borrower’s obligations under this Agreement, the other Loan
Documents and the Environmental Indemnity.

XIII.State Specific Provisions

Section 13.1          Principles of Construction. In the event of any
inconsistencies between the terms and conditions of this Article XIII and the
terms and conditions of this Agreement, the terms and conditions of this
Article XIII shall control and be binding.

Section 13.2          Default and Acceleration. The following is added as new
subsection (e) to Section 11.2 to this Agreement entitled “Remedies”:

(e) If Lender retains the services of counsel in order to enforce any remedy
available to Lender under the Note, this Agreement, the Security Instrument or
any of the other Loan Documents, an attorney’s commission equal to ten thousand
dollars ($10,000) shall be payable on demand by Borrower to Lender, and Borrower
shall also pay on demand the cost of any title search and all other costs
incurred by Lender in connection with proceedings to recover any sums due
hereunder. Any such amounts not paid promptly on demand shall be added to the
outstanding principal amount of the Note, shall bear interest at the Default
Rate from the date of such demand until paid in full and shall be secured by the
Security Instrument. Borrower shall also pay on demand any charge of Lender in
connection with the cancellation

74 

 

 

of the Note and/or the satisfaction of the Security Instrument of record.
Nothing contained herein shall limit or impair the obligation of Borrower to pay
any and all costs and expenses for which Borrower is otherwise liable under the
Note, this Agreement, the Security Instrument or any of the other Loan Documents
and all costs and expenses provided by law.

Section 13.3          Power of Attorney After Event of Default. LENDER AGREES
THAT ANY POWER OF ATTORNEY GRANTED BY BORROWER TO LENDER UNDER THIS AGREEMENT
SHALL ONLY BE EXERCISED UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF EVENT
OF DEFAULT. BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER’S REASONABLE
EXPECTATION WITH RESPECT TO THE AUTHORIZATION GRANTED PURSUANT TO ANY POWER OF
ATTORNEY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IS THAT LENDERS OR THEIR
ATTORNEYS MAY SEEK TO FORECLOSE ON COLLATERAL AND TAKE ANY OTHER ACTIONS WITH
RESPECT TO THE EXERCISE OF LENDERS’ RIGHTS AND REMEDIES HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS. BORROWER HEREBY WAIVES ALL OTHER DUTIES OF LENDER THAT MAY
ARISE UNDER 20 PA. C.S.A. §5601.3(b). BORROWER HEREBY REMISES, RELEASES, AND
FOREVER DISCHARGES, AND WAIVES ALL CLAIMS, CAUSES OF ACTION AND ANY OTHER RIGHTS
AGAINST ANY LENDER AND ITS OR THEIR RESPECTIVE PREDECESSORS, LEGAL
REPRESENTATIVES, PAST AND PRESENT PARENT COMPANIES, SUBSIDIARIES, AGENTS,
EMPLOYEES, SERVANTS, INSURERS, ATTORNEYS, OFFICERS, DIRECTORS, STOCKHOLDERS,
AFFILIATES, AFFILIATE COUNTERPARTIES, SUCCESSORS IN INTEREST, AND ASSIGNS
(COLLECTIVELY, “INDEMNIFIED PARTY”) OF AND FROM ANY AND ALL CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, LOSSES, PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS,
COSTS, CHARGES, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
INCLUDING ATTORNEYS’ FEES, ARISING UNDER OR RELATING TO ANY DUTIES OF AN AGENT
UNDER 20 PA. C.S.A. §5601.3 OR OTHERWISE; PROVIDED THAT NO BORROWER SHALL BE
LIABLE FOR ANY PORTION OF SUCH CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES,
EXPENSES AND DISBURSEMENTS RESULTING FROM ANY INDEMNIFIED PARTY’S GROSS (NOT
MERE) NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT).

 

[NO FURTHER TEXT ON THIS PAGE]

 

75 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

 

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

          By: /s/ Michael Hofheinz    

Name: Michael Hofheinz

Title: Director

                 

BORROWER:

 

IREIT PITTSBURGH SETTLERS RIDGE, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ Mary J. Pechous       Name:  Mary J. Pechous      
Title:    Assistant Secretary        

 

 

 

SCHEDULE 4.1.18

Rent Roll

 

 

 

SCHEDULE 4.1.22

ORGANIZATIONAL CHART

 

 

 

SCHEDULE 4.1.23

MATERIAL AGREEMENTS

 

None

 

 

 

EXHIBIT A

LEASING GUIDELINES

The following are the initial Leasing Guidelines:

(a)             All Leases shall be (x) on the standard form of lease approved
by Lender in writing (the “Standard Lease Form”), or (y) on any National
Tenant’s form of lease, as applicable, provided that, in each case, approved by
Lender in writing. “National Tenant” shall mean a tenant which is either a
public company or a company with no less than fifty (50) store locations in the
United States of America.

(b)            All Leases shall have an initial term of at least 3 years but not
more than 10 years;

(c)             None of the Leases shall be for more than 10,000 square feet of
net leasable area;

(d)            All Leases shall have an annual minimum rent payable at least
equal to the then prevailing market rental rate for “Comparable Leases”, which
for purpose of this provision shall mean, leases in retail centers in the
metropolitan area of Pittsburgh, Pennsylvania, similar in context to the subject
lease, including without limitation, with respect to any rent concessions, free
rent or tenant improvements, size and creditworthiness of the prospective tenant
and location;

(e)             No Leases shall be entered into if there is an Event of Default
under any of the Loan Documents; and

(f)             All payments of rent, additional rent or any other amounts due
from a tenant to a landlord under any Lease shall be made in money of the United
States of America that at the time of payment shall be legal tender for the
payment of all obligations.

* * *

 

 

 

EXHIBIT B

Permitted Transfers

Each of the Transfers described below (collectively, the “Permitted Transfers”)
shall not be subject to the prohibitions set forth in Section 8.1 of this
Agreement, shall not require payment of a transfer fee (except as may be
required by (c), (d) or (e) below), shall not trigger a Default, Event of
Default, acceleration of the Debt or any recourse to Borrower or Guarantor, and
shall be permitted in accordance with the terms set forth in this Exhibit B:

(a)           Transfer of Securities in IREIT: So long as the Control
Requirements (as defined hereinafter) and the General Transfer Requirements (as
defined hereinafter) are satisfied before and after any proposed Transfer, any
Transfer, sale, assignment or issuance, from time to time, of any securities in
IREIT, provided, however, if, after a Transfer, any person or coordinated group
(other than any person or entity acting merely as a trustee, fiduciary or
similar agency capacity for one or more employee benefit plans) entitled to vote
for members of the board of directors of IREIT on a fully-diluted basis becomes
the beneficial owner, directly or indirectly, of more than 25% of the common
stock of IREIT, and the applicable entity is not then listed on any U.S.
national securities exchange, then Borrower shall provide Lender with written
notice within 15 days after Borrower itself receives notice of such change in
ownership.

(b)          Permitted IREIT Transfer: one time single deed transfer of the
Property by the Borrower of all of the outstanding ownership interests in
Borrower to a newly formed Special Purpose Entity which shall be a wholly owned
subsidiary of IREIT (as set forth in Section 5.1.20 hereof but with such
modifications to the requirements set forth in Section 5.1.20 that are
consistent with the Special Purpose Entity provisions then being required by
Lender for originating new loans secured by commercial properties), approved by
Lender in its reasonable discretion (a “Permitted IREIT Transferee”), provided
that: (A) there being no Event of Default under the Loan Documents, the
Environmental Indemnity or the Guaranty at the time of the transfer, (B) the
General Transfer Requirements and the Control Requirements shall have been
satisfied, (C) such Permitted IREIT Transferee shall expressly assume the Loan
Documents and the Environmental Indemnity in a manner reasonably satisfactory to
Lender, (D) any other conditions reasonably required by Lender in connection
with Property transfers or as may be otherwise required following the Closing as
a result of any changes in the requirements of state and federal laws,
regulations, ordinances, codes and orders, shall be satisfied, and (E) the
organizational structure of the Permitted IREIT Transferee and its constituents
must be Approved by Lender in its reasonable discretion, and (F) Borrower shall
pay all out-of-pocket costs and expenses incurred by Lender in connection with
any transfer, including but not limited to title insurance premiums,
documentation costs and reasonable attorneys’ fees and disbursements.

(c) JV Transfer: Subject to Lender’s reasonable approval, the conveyance of 100%
of the membership, partnership or other equitable interests, as applicable, in
Borrower to an entity (the “Joint Venture”) (the “JV Transfer”), provided that
all of the following conditions are satisfied:

B-1 

 

 

(A)     (x) IREIT remains as Guarantor, affirms all its obligations as guarantor
and indemnitor pursuant to the terms of an affirmation agreement reasonably
acceptable to Lender, under any existing guaranties and indemnities given to or
in favor of Lender, and (y) IREIT continues to satisfy the net worth and
liquidity requirements of Guarantor set forth in its guaranty, if any, from and
after the JV Transfer;

(B)     The General Transfer Requirements and the Control Requirements have been
satisfied;

(C) IREIT, or a wholly-owned (direct or indirect) subsidiary of IREIT retains
not less than ten percent (10%) of the beneficial interests in the Joint Venture
(such entity, the “Inland JV Member”), and Lender has approved any other
member(s) or partner(s) of the Joint Venture (the “Other JV Member”);

(D) The Inland JV Member is appointed to serve, and does serve, as the
manager/managing member/general partner as the case may be, of the Joint Venture
and otherwise maintains operational and managerial control of the day-to-day
operations of Borrower;

(E) there being no Event of Default under the Loan Documents, the Environmental
Indemnity or the Guaranty at the time of the transfer;

(F) Lender has received and approved (x) all organizational documents for the
Joint Venture, and (y) all organizational documents for the Inland JV Member and
the Other JV Member, including but not limited to, certificates of good
standing, articles of incorporation or organization or a certificate of limited
partnership, as the case may be, and consents, to the extent necessary, to the
formation of the Joint Venture from the Inland JV Member and the Other JV
Member;

(G) Lender has received satisfactory evidence that the bankruptcy remote nature
of the Joint Venture and its managing member or general partner, as the case may
be, as exists prior to the consummation of the JV Transfer shall be maintained
upon consummation of the JV Transfer;

(H) the Property shall continue to be managed by a Qualified Manager (defined
below);

B-2 

 

 

(I) Lender has received from counsel for Borrower and IREIT, such legal opinions
as are reasonably necessary or appropriate, in form and substance reasonably
acceptable to Lender, including without limitation, enforceability opinions, and
to the extent such opinions were issued to Lender at the time the Loan was made,
substantive non-consolidation legal opinions and, to the extent necessary,
Delaware single member limited liability company legal opinions;

(J) Lender has received payment by Borrower of a fee equal to Five Thousand and
No/100 Dollars ($5,000.00); and

(K) Lender has received payment by Borrower of all out-of-pocket fees and costs
incurred in connection with the review of such proposed JV Transfer and the
consummation thereof, including, without limitation, attorneys’ fees.

(d) Identified Affiliate Transfers: Subject to Lender’s reasonable approval, one
time transfer (an “Identified Affiliate Transfer”) of all of the outstanding
ownership interests in Borrower in a single transaction to an Identified
Affiliate (as defined hereinafter) (a “Permitted Affiliate Transferee”),
provided further that the following additional requirements are satisfied:

(A)     there being no Event of Default under the Loan Documents, the
Environmental Indemnity or the Guaranty at the time of the transfer, and no
Event of Default shall otherwise occur as a result of such transfer;

(B)     the General Transfer Requirements shall have been satisfied;

(C)     Borrower or the Permitted Affiliate Transferee shall pay the applicable
Transfer Fee;

(D)     The Permitted Affiliate Transferee shall, as of the date of such
transfer, have an aggregate net worth not less than the net worth of the Liable
Party at the time of the Closing or an aggregate net worth and liquidity
otherwise reasonably acceptable to Lender;

(E)      The Loan to Value Ratio of the Property at the time of the transfer
shall not be greater than 55%, and the Debt Yield of the Property at the time of
the transfer shall not be less than 11%;

B-3 

 

 

(F)      the Permitted Affiliate Transferee and all other entities which may be
owned or Controlled directly or indirectly by the Permitted Affiliate Transferee
(the “Identified Affiliate Related Entities”) must not have been party to any
bankruptcy proceedings, voluntary or involuntary, made an assignment for the
benefit of creditors or taken advantage of any insolvency act, or any act for
the benefit of debtors within seven (7) years prior to the date of the proposed
transfer;

(G)     there shall be no material litigation or regulatory action pending or
threatened against the Permitted Affiliate Transferee or Identified Affiliate
Related Entities which is not reasonably acceptable to Lender and, if requested
by Lender, Borrower shall deliver, prior to such transfer and at Borrower's sole
cost and expense, customary searches (credit, judgment, lien, bankruptcy, etc.)
reasonably acceptable to Lender with respect to the Identified Affiliate and any
of the Identified Affiliate Related Entities that will own twenty percent (20%)
or more of the direct or indirect interests in Borrower immediately following
such transfer;

(H)     the Property shall continue to be managed by a Qualified Manager
(defined below);

(I)        upon the Permitted Affiliate Transferee acquiring all of the
outstanding ownership interests in Borrower, the Permitted Affiliate Transferee,
at its sole cost and expense, shall deliver legal opinions as are reasonably
necessary or appropriate, in form and substance reasonably acceptable to Lender,
including without limitation, regarding existence, authority and enforceability
and/or substantive non-consolidation, which opinions may be relied upon by
Lender, and their respective counsel, agents and representatives with respect to
the proposed transaction;

(J)       the Permitted Affiliate Transferee shall deliver (x) all
organizational documentation reasonably requested by Lender, which shall be
reasonably acceptable to Lender, and (y) all certificates, agreements and
covenants reasonably required by Lender, which shall include an Officer's
Certificate regarding existence, authority and enforceability with respect to
the proposed transaction;

B-4 

 

 

(K)     upon the Permitted Affiliate Transferee acquiring all of the outstanding
ownership interests in Borrower, prior to any release of Guarantor, (x) an
additional guarantor acceptable to Lender in its sole discretion shall have
assumed all of the liabilities and obligations of Guarantor under the Guaranty
and Environmental Indemnity executed by IREIT or shall have executed a
replacement guaranty and environmental indemnity reasonably satisfactory to
Lender, which additional liable party must have a net worth (excluding the value
of the Property) not less than the net worth of the Guarantor as of the Closing
Date (excluding the value of the Property), and (y) the Permitted Affiliate
Transferee, at its sole cost and expense, shall have delivered opinions
regarding existence, authority and enforceability, which opinions may be relied
upon by Lender, and their respective counsel, agents and representatives with
respect to the proposed transaction;

(L)      Borrower shall pay all of Lender’s out-of-pocket third party expenses
(including attorneys' fees and disbursements) actually incurred by Lender in
connection with such transfer; and

(M)    prior to acquiring Guarantor's ownership interest in Borrower, the
Permitted Affiliate Transferee shall have acquired all of the ownership
interests in Borrower not owned by Guarantor.

(e) Merger of IREIT with Identified Affiliate: Subject to Lender’s reasonable
approval, a merger of IREIT with any other Identified Affiliate; provided that:

(A)     there being no event of default under the Loan Documents, the
Environmental Indemnity or the Guaranty at the time of the transfer, and no
event of default shall otherwise occur as a result of such transfer;

(B)     the General Transfer Requirements and the Control Requirements shall
have been satisfied;

(C)     the net worth of the entity surviving such merger shall equal or exceed
the net worth of IREIT immediately prior to such merger;

(D)     the Property shall continue to be managed by a Qualified Manager
(defined below);

(E)      Lender has received from counsel for Borrower and IREIT, such legal
opinions as are reasonably necessary or appropriate, in form and substance
reasonably acceptable to Lender, including without limitation, enforceability
opinions, and to the extent such opinions were issued to Lender at the time the
Loan was made, substantive non-consolidation legal opinions and, to the extent
necessary, Delaware single member limited liability company legal opinions;

B-5 

 

 

(F)      if requested by Lender, Borrower shall deliver, prior to such transfer
and at Borrower's sole cost and expense, customary searches (credit, judgment,
lien, bankruptcy, etc.) reasonably acceptable to Lender with respect to such
Identified Affiliate; and

(G)     immediately following such merger, the entity surviving the merger shall
be publicly registered with the Securities and Exchange Commission.

(f)             Merger of IREIT with a Publicly Traded Company. Subject to
Lender’s reasonable approval, an acquisition or sale by IREIT of or to any
entity publicly registered with the Securities and Exchange Commission whether
by merger, stock purchase, asset purchase or any other manner; provided that:

(A)     Lender shall receive not less than thirty (30) days prior written notice
of any such proposed transaction;

(B)     there being no event of default under the Loan Documents, the
Environmental Indemnity or the Guaranty at the time of the transfer, and no
event of default shall otherwise occur as a result of such transfer;

(C)     if requested by Lender, Borrower shall deliver, prior to such transfer
and at Borrower’s sole cost and expense, customary searches (credit, judgment,
lien, bankruptcy, etc.) reasonably acceptable to Lender with respect to the
surviving entity from such merger;

(D)     the General Transfer Requirements have been satisfied, and the Property
shall continue to be managed by a Qualified Manager;

(E)      Lender has received from counsel for Borrower and IREIT, such legal
opinions as are reasonably necessary or appropriate, in form and substance
reasonably acceptable to Lender, including without limitation, enforceability
opinions, and to the extent such opinions were issued to Lender at the time the
Loan was made, substantive non-consolidation legal opinions and, to the extent
necessary, Delaware single member limited liability company legal opinions;

(F)      the surviving entity from such merger shall, after the transaction, (x)
be an entity publicly registered with the Securities and Exchange Commission,
(y) have an net worth of not less than the net worth of IREIT immediately prior
to such a transaction; and

B-6 

 

 

(G)     Borrower shall deliver to Lender copies of all transfer documents and
merger documents (to the extent Borrower is permitted by law to reveal such
documents).

(g)            Non-controlling Interest Transfers: shall mean the Transfers (not
encumbrance or pledge) of up to forty-nine percent (49%) in the aggregate of the
direct or indirect ownership interests in Borrower, to any Person, provided that
(A) Lender shall receive written notice thereof not less than thirty (30) days
prior to such Transfer, (B) after giving effect to such Transfers, (x) IREIT
shall own at least a fifty-one percent (51%) direct or indirect equity ownership
interests in Borrower, and (y) the Control Requirements have been satisfied, (C)
the Property shall continue to be managed by a Qualified Manager, and (D) the
General Transfer Requirements have been satisfied.

(h)            For all purposes of this Exhibit B, except as otherwise expressly
provided:

“Control” means, when used with respect to any specific person or entity, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies (including major decisions) of such
person or entity, whether through the ability to exercise voting power, by
contract or otherwise which power may be subject to other partners’ or
investors’ rights to approve, veto or direct major decisions. The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Control Requirements” shall mean that after giving effect to a Permitted
Transfer, at all times IREIT continues to control, directly or indirectly,
Borrower, subject to the rights of third-party investors to approve or consent
to major decisions customarily required by institutional investors, so long as
such consent or approval rights do not prevent IREIT from continuing to maintain
and operate the Property in the manner maintained and operated prior to the
Transfer in which such consent or approval rights were acquired.

“Embargoed Person” shall mean any Person which is a sanctioned person, entity or
country under U.S. law, including but not limited to laws and regulations
administered by OFAC and the Specially Designated Nationals List maintained by
OFAC.

“Foreign Person” shall mean a “foreign person” within the meaning of Sections
1445 and 7701 of the Code.

B-7 

 

 

“General Transfer Requirements” shall mean, after giving effect to the Transfer
in question, (A) Borrower shall be able to (I) remake the representations
contained in the Loan Documents relating to ERISA matters, non-relationship with
Lender, Foreign Person, the Patriot Act, OFAC and matters concerning Embargoed
Persons (and, upon Lender’s request, Borrower shall deliver to Lender (x) an
officer’s certificate containing such updated representations effective as of
the date of the consummation of the applicable equity Transfer, and (y)
customary searches and other information reasonably requested by Lender,
acceptable to Lender in its reasonable discretion, for any entity or individual
(i) owning, directly or indirectly, twenty-five percent (25%) or more of the
interests in the Borrower or (ii) Controlling Borrower, in each case as a result
of such Transfer where such entity or individual did not prior to such equity
Transfer own, directly or indirectly, at least twenty five percent (25%) of the
interests in Borrower or Control Borrower, as applicable, and (II) continue to
comply with the covenants contained herein relating to ERISA matters,
non-relationship with Lender, Foreign Person, the Patriot Act, OFAC and matters
concerning Embargoed Persons, (B) Borrower shall be able to represent to Lender
that neither transferee nor Borrower, nor any of the direct or indirect owners
of Borrower or transferee, as applicable, are the debtor in any bankruptcy,
reorganization or insolvency proceedings, (C) Borrower shall be able to
represent to Lender that no transferee (I) has been convicted of, or been
indicted for, a felony criminal offense, (II) is in default beyond any notice
and cure period under any mortgage, deed of trust, note, loan or credit
agreement, and/or (III) is the defendant or respondent in any litigation,
arbitration, or other proceeding or governmental investigation pending which if
determined adversely would materially adversely affect Borrower’s ability to
perform its obligations under the Loan Documents, (D) Lender shall have received
and approved an updated organizational structure chart of Borrower and its
constituents, and Borrower shall furnish to Lender such reasonably available
information as Lender requests in order for Lender to conduct due diligence,
satisfactory to Lender, with respect to such representations, and (E) Borrower
shall pay all out-of-pocket costs and expenses incurred by Lender in connection
with the Transfer, including reasonable attorneys’ fees and costs.

“Identified Affiliate” shall mean (i) Inland Real Estate Corporation, a Maryland
corporation, (ii) Inland Real Estate Investment Corporation, a Delaware
corporation, (iii) Retail Properties of America, Inc. (formerly known as Inland
Western Retail Real Estate Trust, Inc.), a Maryland corporation, (iv) InvenTrust
Properties, Inc. (formerly known as Inland American Real Estate Trust, Inc.), a
Maryland corporation, (v) IREIT, (vi) any other real estate investment entity
sponsored by Inland Real Estate Investment Corporation, or (vii) any other
entity composed entirely of any of the foregoing, by merger or other business
combination.

“Qualified Manager” shall mean one or more of (a) the existing property manager,
and (b) in the reasonable judgment of Lender, a reputable and experienced
professional management organization owning or managing in the aggregate at
least 2,500,000 square feet of retail space similar in character to the Property
(as determined by Lender in its reasonable discretion), provided that in the
case of clauses (a) and (b) above, (i) the management agreement is either (A)
Borrower’s management agreement approved by Lender prior to Closing, or (B)
satisfactory to Lender in its reasonable discretion, and (ii) such manager
executes and delivers a subordination of management agreement acceptable to
Lender in its reasonable discretion.

 

B-8

 

EXHIBIT C

CASH MANAGEMENT SYSTEM OPERATION REQUIREMENTS

The Cash Management System shall be operated at all times in the following
manner:

All revenue generated from the Property may be deposited into a concentration
account (the “Concentration Account”) owned, maintained and administered by
Manager for the benefit of Borrower with respect to funds of Borrower held
therein into which funds from other Cash Management Affiliates will also be
deposited; all costs and expenses incurred by or on behalf of any CM Participant
in connection with the ownership and operation of the applicable property owned
by the applicable CM Participant that are paid from the Concentration Account or
from funds paid out of the Concentration Account shall be paid from funds
attributable to the applicable CM Participant, with (i) all distributions of
funds from each CM Participant into the Concentration Account, and (ii) all
interests of each CM Participant in funds in the Concentration Account
documented by Manager, and an intercompany balance will be maintained by
Manager, which shall reflect all such distributions to, contributions from and
interests in, the Concentration Account attributable to each CM Participant and
the applicable property owned by such CM Participant; provided further that (i)
at all times, the funds in the Concentration Account shall be precisely tracked
so that the exact amount of cash attributable to each CM Participant will be
accurately monitored and ascertainable as the assets of such CM Participant and
it will not be difficult to segregate, ascertain and identify such CM
Participant’s assets from those of any other Person, and (ii) each CM
Participant’s obligations shall not be paid from funds attributable to Manager
or any other CM Participant (except pursuant to a book-entered capital
contribution from funds of the direct or indirect parents of such CM Participant
to such CMA Participant), and each CM Participant’s funds (i.e., funds that have
not been distributed and/or dividended to any parent in accordance with such CM
Participant’s organizational documents and the Cash Management System) shall not
be used to pay the obligations of Property Manager, any other CM Participant or
any Affiliate thereof. Upon the bankruptcy or insolvency of Manager or any Cash
Management Affiliate, Borrower shall promptly cease depositing revenue generated
by the Property into the Cash Management System.

 

